Exhibit 10.1
 
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY “[redacted]”.
 
SECOND AMENDMENT OF LEASE
 
THIS SECOND AMENDMENT OF LEASE (this "Amendment") is dated as of the 12th day of
January, 2016, by and between 731 OFFICE ONE LLC ("Landlord"), a Delaware
limited liability company, having an office c/o Alexander's Inc., 888 Seventh
Avenue, New York, New York 10019, and BLOOMBERG L.P. ("Tenant"), a Delaware
limited partnership, having an office at 731 Lexington Avenue, New York, New
York 10022.
 
W I T N E S S E T H :
 
WHEREAS, pursuant to an Agreement of Lease, dated as of April 30, 2001, between
Seven Thirty One Limited Partnership, as landlord, and Tenant, as tenant, as
amended by (i) a letter agreement, dated December 20, 2001, between Seven Thirty
One Limited Partnership and Tenant, (ii) a letter agreement, dated January 30,
2002, between Seven Thirty One Limited Partnership and Tenant, (iii) a First
Amendment of Lease, dated April 19, 2002, between Seven Thirty One Limited
Partnership and Tenant, (iv) a letter agreement, dated July 3, 2002, between
Seven Thirty One Limited Partnership and Tenant, (v) a letter agreement, dated
September 30, 2002, between 731 Commercial LLC (successor-in-interest to Seven
Thirty One Limited Partnership) and Tenant, (vi) a letter agreement, dated
February 5, 2003, between 731 Commercial LLC and Tenant, (vii) a letter
agreement, dated March 14, 2003, between 731 Commercial LLC and Tenant, (viii) a
letter agreement, dated April 14, 2003, between 731 Commercial LLC and Tenant,
(ix) a letter agreement, dated May 22, 2003, between 731 Commercial LLC and
Tenant, (x) a letter agreement, dated November 4, 2003, between 731 Commercial
LLC and Tenant, (xi) a letter agreement, dated November 14, 2003, between 731
Commercial LLC and Tenant, (xii) a letter agreement, dated September 29, 2004,
between Landlord (successor-in-interest to 731 Commercial LLC) and Tenant,
(xiii) two (2) letter agreements, dated February 7, 2005, between Landlord and
Tenant, (xiv) a letter agreement, dated March 8, 2005, between Landlord and
Tenant, and (xv) a letter agreement, dated December 31, 2009, between Landlord
and Tenant, Landlord demised and let unto Tenant, and Tenant did hire and take,
certain space in the building that is known by the street address of 731
Lexington Avenue, New York, New York, on the terms and subject to the conditions
set forth therein (such Agreement of Lease, as so amended, being referred to
herein as the "Lease"); and
 
WHEREAS, Tenant is leasing certain additional space in the Building (as such
term is defined in the Lease) as successor by assignment of a Lease, dated as of
February 7, 2005, between Landlord, as landlord, and Citibank, N.A., as tenant
(such Lease, as amended and assigned by Citibank, N.A. to Tenant pursuant to the
agreements described on Exhibit "1" attached hereto and made a part hereof, the
Interim Letter Agreement (as hereinafter defined) and the letter agreements
referenced therein, the "Citi Lease"); and
 
WHEREAS, Landlord, as the landlord under the Citi Lease, and Tenant, as the
tenant under the Citi Lease, have entered into a letter agreement, dated
December 20, 2011 (the "Lobby Agreement"); and
 
WHEREAS, Tenant, as the tenant under the Citi Lease, has exercised its option to
extend the initial term of the Citi Lease expiring December 14, 2015 for the
renewal term set forth
 
 
 

--------------------------------------------------------------------------------

 
 
therein (the "Citi Renewal Term") by delivery of the Renewal Notice (as defined
in the Citi Lease); and
 
WHEREAS, Tenant is leasing certain additional space in the Building as successor
by assignment of a Lease, dated as of May 17, 2004, between Landlord, as
landlord, and Metrovest Equities Inc., as tenant (such Lease, as assigned by
Metrovest Equities Inc. to Tenant pursuant to an Assignment and Assumption and
Consent Agreement, dated as of May 19, 2009, among Landlord, Metrovest Equities
Inc. and Tenant, the "Original Metrovest Lease"); and
 
WHEREAS, Landlord, as the landlord under the Original Metrovest Lease, and
Tenant, as the tenant under the Original Metrovest Lease, have entered into a
letter agreement, dated October 6, 2014 (the "Metrovest Letter Agreement"),
pursuant to which, among other matters, the term of the Metrovest Lease is
extended for a term commencing on April 1, 2015 and ending on the last day of
the Citi Renewal Term; and
 
WHEREAS, Landlord, as the landlord under each of the Citi Lease and the Original
Metrovest Lease, and Tenant, as the tenant under each of the Citi Lease and the
Original Metrovest Lease, have entered into a letter agreement, dated December
11, 2015 (the "Interim Letter Agreement"; the Original Metrovest Lease, as
amended by the Metrovest Letter Agreement and the Interim Letter Agreement, the
"Metrovest Lease"), pursuant to which, among other matters, the parties agreed
to the amount of the Fixed Rent and Escalation Rent payable by Tenant for the
Additional Space for the period commencing on December 15, 2015 and ending on
the date the Fixed Rent for the Additional Space for the Citi Renewal Term is
determined; and
 
WHEREAS, the Building has been submitted to a condominium regime pursuant to a
declaration made under the Condominium Act of the State of New York (Article 9-B
of the Real Property Law of the State of New York), dated December 4, 2003 and
recorded on February 3, 2004 in the Office of the Register of The City of New
York, County of New York (the "Register's Office"), in CRFN 2004000064392, which
declaration has been amended and restated pursuant to an amended and restated
declaration, dated February 8, 2005, and recorded on March 9, 2005 in the
Register's Office in CRFN 2005000139245; and
 
WHEREAS, Landlord and Tenant have agreed to provide for the reversal of Tenant's
exercise of Tenant's extension of the term of the Citi Lease for the Citi
Renewal Term so that the Citi Lease shall terminate as of December 14, 2015, and
for the termination of the Metrovest Lease as of December 14, 2015, in each
case, on the terms and subject to the conditions set forth herein;
 
WHEREAS, Landlord and Tenant desire to amend the Lease, inter alia, to add to
the premises initially demised thereby, effective as of December 15, 2015, (i) a
portion of the rentable area on the twenty-ninth (29th) floor of the Building
and the entire rentable area on the twenty-first (21st), twenty-second (22nd),
twenty-third (23rd), twenty-fourth (24th), twenty-fifth (25th), twenty-sixth
(26th), twenty-seventh (27th) and twenty-eighth (28th) floors of the Building as
shown on the floor plans attached hereto and made a part hereof as Exhibit "A"
(such space described in this clause (i) being referred to herein collectively
as the "Additional Tower Space"), and (ii) a portion of Lower Level 3 of the
Building as shown on the floor plan attached
 
 
2

--------------------------------------------------------------------------------

 
 
hereto and made a part hereof as Exhibit "B" (the "Storage Space"; the
Additional Tower Space and the Storage Space are collectively referred to herein
as the "Additional Space").
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the mutual receipt and legal sufficiency of which the parties
hereto hereby acknowledge, Landlord and Tenant hereby agree as follows:
 
1.           Defined Terms.
 
Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Lease.
 
2.           Demise and Termination of the Citi Lease and the Metrovest Lease.
 
(A)           Subject to the terms hereof and to the terms of the Lease (as
amended hereby), Landlord hereby demises and lets unto Tenant and Tenant hereby
hires and takes from Landlord the Additional Space for a term to commence as of
December 15, 2015 (the "Additional Space Commencement Date") and to end on the
Expiration Date.  Subject to the terms hereof, from and after the Additional
Space Commencement Date, the Additional Space shall be added to the Premises and
shall constitute a portion of the Premises for all purposes of the Lease, as
amended hereby, including, without limitation, the application of the Renewal
Option pursuant to Article 37 of the Lease, as modified by Section 7 hereof, and
shall be deemed to be part of the Entire Premises for all purposes of the Lease,
as amended hereby.
 
(B)           Effective as of the date hereof, Landlord and Tenant hereby agree
that (i) the Renewal Notice (as defined in the Citi Lease) delivered by Tenant
under the Citi Lease is hereby revoked so that the Citi Lease terminates as of
December 14, 2015 (the "Citi Early Termination Date"), and (ii) the Metrovest
Lease is hereby amended so that the Option Term (as defined in the Metrovest
Lease) expires as of the Citi Early Termination Date rather than the last day of
the Citi Renewal Term and accordingly, the Metrovest Lease terminates as of the
Citi Early Termination Date.
 
3.           Delivery of the Additional Space.
 
Tenant acknowledges that Tenant is currently in possession of the entire
Additional Space as the tenant under each of the Citi Lease and the Metrovest
Lease.  Landlord shall be deemed to have delivered exclusive possession of the
Additional Space to Tenant in its "as is" condition as of the Additional Space
Commencement Date.  Landlord shall have no obligation to perform any work in the
Additional Space, or elsewhere in the Building, to prepare the Additional Space
for Tenant's continued occupancy as contemplated hereby.  For the avoidance of
doubt, Tenant's obligation to restore the Additional Space shall be governed by
the Lease, as amended hereby (including, without limitation, the terms of
Section 11(W) and Section 12 hereof), and Tenant shall have no obligation to
restore the Additional Space pursuant to the Citi Lease or the Metrovest Lease.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Fixed Rent.
 
(A)           Tenant shall pay to Landlord an amount equal to Two Hundred
Seventy-Six Thousand Seven Hundred Eighty-Three and no/100 Dollars ($276,783.00)
in full payment of all Fixed Rent and Escalation Rent (as defined in the
Metrovest Lease) due under the Metrovest Letter Agreement, within ten (10) days
after the date hereof.  Such amount represents the sum of (i) the difference
between (x) the amount payable for Fixed Rent under the Metrovest Letter
Agreement for the Metrovest Gap Period, and (y) the Metrovest Gap Rent (as
defined in the Metrovest Letter Agreement) paid to Landlord prior to the date
hereof, and (ii) the difference between (a) the Escalation Rent (as defined in
the Metrovest Lease) applicable to the space demised under the Metrovest Lease
for the Metrovest Gap Period, and (b) the Escalation Rent (as defined in the
Metrovest Lease) for such space for the Metrovest Gap Period paid to Landlord
prior to the date hereof.  The Metrovest Gap Period is the period from April 1,
2015 to December 14, 2015.
 
(B)           Tenant shall pay to Landlord an amount equal to the sum of (i) the
difference between (x) the amount payable for Fixed Rent pursuant to Section
4(C) and Section 4(D) hereof for the period commencing on (and including)
December 15, 2015 and ending on (and including) the date hereof (the "Interim
Period"), and (y) the Fixed Rent for the Additional Space for the Interim Period
paid to Landlord prior to the date hereof pursuant to the Interim Letter
Agreement, and (ii) the difference between (a) the Escalation Rent applicable to
the Additional Space for the Interim Period, and (b) the Escalation Rent for
such space for the Interim Period paid to Landlord prior to the date hereof
pursuant to the Interim Letter Agreement.  Landlord and Tenant shall agree on
such amount no later than ten (10) days after the date hereof.  Tenant shall pay
Landlord such amount within ten (10) days after the date the parties agree on
such amount.
 
(C)           Tenant shall pay Fixed Rent with respect to the Additional Tower
Space in the amounts set forth on Exhibit "C-1" attached hereto and made a part
hereof.
 
(D)           Tenant shall pay Fixed Rent with respect to the Storage Space in
the amounts set forth on Exhibit "C-2" attached hereto and made a part hereof.
 
(E)           The Fixed Rent due hereunder with respect to the Additional Space
for the calendar month during which the Additional Space Commencement Date
occurs shall be appropriately pro-rated based on the number of days in such
calendar month.
 
5.           Taxes and Operating Expenses.
 
Tenant shall pay the Tax Payment and the Operating Payment for the Additional
Tower Space from and after the Additional Space Commencement Date pursuant to
Article 26 of the Lease, with the understanding, however that (a) Tenant shall
not be required to pay the Tax Payment and the Operating Payment with respect to
the Storage Space, (b) Tenant shall not be entitled to the fifty percent (50%)
reduction in the Tax Payment pursuant to Section 26.2 of the Lease, and (c)
Tenant shall not have the right to make a Section 421-a Election or otherwise
use the Section 421-a Tax Benefits applicable to the Additional Tower Space to
reduce the Tax Payment for the Additional Tower Space otherwise due hereunder
and the Section 421-a Tax
 
 
4

--------------------------------------------------------------------------------

 
 
Benefits shall not be taken into account in connection with the determination of
the Actual Tax Amount for the Additional Tower Space.  The Tax Payment for the
Additional Tower Space shall be adjusted for the Tax Year in which the
Additional Space Commencement Date and the Expiration Date occur so that Tenant
only pays the Tax Payment for the Additional Tower Space in respect of Taxes
that accrue during the Term.  The Operating Payment for the Additional Tower
Space shall be adjusted for the Operating Period in which the Additional Space
Commencement Date and the Expiration Date occur so that Tenant only pays the
Operating Payment for the Additional Tower Space in respect of Operating
Expenses that accrue during the Term.
 
6.           Option Space.
 
(A)           Article 36 of the Lease is hereby amended by terminating the
Option to lease the Lower Option Space and the Upper Option Space, each of which
shall be deleted from the Option Space, and adding the Option to lease the
Additional Option Space as set forth herein.
 
(B)           Section 36.1, Section 36.2, Section 36.3, Section 36.4 and Section
36.5 of the Lease are hereby deleted in their entirety and the following clauses
are hereby substituted thereof:
 
"Section 36.1.  Subject to the terms of this Section 36, Landlord shall not
lease (or permit to be leased) to any party other than Tenant or Landlord's
Affiliate all of the space on the twenty-ninth (29th) floor of the Building
described on Exhibit "E" attached hereto and made a part hereof (the "Additional
Option Space") without, in either case, first instituting the procedure
described in this Article 36.  The Additional Option Space is currently being
used by Landlord as its management office.
 
Section 36.2.  Landlord shall institute the procedure described in this Article
36 by giving notice thereof (the "Option Notice") to Tenant, which Option Notice
shall (i) set forth Landlord's calculation of the number of square feet of
Rentable Area contained in the Additional Option Space, and (ii) set forth the
date that Landlord reasonably expects the Additional Option Space to be vacant
and available for Tenant's occupancy (such date designated by Landlord being
referred to herein as the "Scheduled Option Space Commencement Date").
 
Section 36.3.  Tenant shall have the option (the "Option") to lease all of the
Additional Option Space for a term (the "Option Term") commencing on the Option
Space Commencement Date and expiring on the Expiration Date by giving notice
thereof (the "Response Notice") to Landlord not later than the thirtieth (30th)
day after the date that Landlord gives the Option Notice to Tenant.  Time shall
be of the essence as to the date by which Tenant must give the Response Notice
to Landlord to exercise the Option.  If Tenant does not give the Response Notice
to Landlord on or prior to the thirtieth (30th) day after the date that Landlord
gives the Option Notice to Tenant, then, subject to Article 40 hereof, Landlord
shall thereafter have the right to lease the Additional Option Space (or any
part thereof) to any other party on terms acceptable to Landlord in
 
 
5

--------------------------------------------------------------------------------

 
 
Landlord's sole discretion without being required to make any other offer to
Tenant regarding the Additional Option Space under this Article 36, except that
if Landlord does not lease the Additional Option Space (or any part thereof) to
another party (which is not an Affiliate of Landlord) within two (2) years after
the date that Landlord gives the applicable Option Notice to Tenant, then
Landlord shall not thereafter lease (or permit to be leased) the Additional
Option Space to another party without first again complying with the procedure
set forth in this Article 36.  Tenant shall not have the right to revoke a
Response Notice given to Landlord pursuant to this Article 36.
 
Section 36.4.  Tenant shall not have the right to exercise the Option (and,
accordingly (x) Landlord shall have no obligation to give an Option Notice to
Tenant, and (y) Landlord shall have the right to lease the Additional Option
Space to any other party without first offering the Additional Option Space to
Tenant as contemplated by this Article 36) if the Minimum Square Footage
Requirement is not then satisfied.  Tenant shall not have the right to exercise
the Option if (x) Tenant has theretofore exercised the Renewal Option for the
Partial Renewal Space (rather than the entire Premises), and (y) no portion of
the Partial Renewal Space is located on the twenty-ninth (29th) floor of the
Building and, accordingly, from and after the date that Tenant exercises the
Renewal Option for such Partial Renewal Space, (I) Landlord shall have no
obligation to give an Option Notice to Tenant, and (II) subject to Article 40
hereof, Landlord shall have the right to lease the Additional Option Space (or
any portion thereof) to any other party without first offering the Additional
Option Space to Tenant as contemplated by this Article 36.  Tenant shall not
have the right to exercise the Option from and after the Option Cutoff Date,
and, accordingly, from and after the Option Cutoff Date, (I) Landlord shall have
no obligation to give an Option Notice to Tenant with respect to the Additional
Option Space, and (II) Landlord shall have the right to lease the Additional
Option Space to any other Person without first offering the Additional Option
Space to Tenant as contemplated by this Article 36.  The term "Option Cutoff
Date" shall mean the date that is three (3) years before the Fixed Expiration
Date, except that if Tenant exercises the Renewal Option, then the Option Cutoff
Date shall be the date that is three (3) years before the last day of the
Renewal Term.
 
Section 36.5.  If Tenant exercises the Option in accordance with the provisions
of this Article 36, then, on the Option Space Commencement Date for the
Additional Option Space, (i) the Additional Option Space shall be added to the
Premises and deemed to be "Applicable Option Space" for purposes of this Lease
(except as otherwise provided in this Section 36.5); (ii) the term of this Lease
for the Additional Option Space shall extend for the Option Term; (iii) Landlord
shall not be obligated to perform any work or make any installations in the
Additional Option Space or grant Tenant a work allowance therefor (except to the
extent otherwise expressly provided in this Section 36.5); (iv) in connection
with Tenant's exercising Tenant's rights as set forth in this Article 36 to
lease the Additional Option Space, the Fixed Rent for the Additional Option
Space shall be an amount equal to the Fair Market Rent therefor, determined in
accordance with
 
 
6

--------------------------------------------------------------------------------

 
 
Article 38 hereof.  In no event shall the Fixed Rent for the Additional Option
Space at any time prior to the Fixed Expiration Date be less than the product
obtained by multiplying (a) the number of square feet of Rentable Area of the
Additional Option Space, by (b) the net fixed rent amounts calculated on a per
square foot basis that are in effect from time to time as shown on Exhibit C-1
attached hereto and made a part hereof.  If the Option Term extends beyond the
Fixed Expiration Date in accordance with the terms hereof, then, subject to the
terms of Section 36.4 hereof, the Fixed Rent for the Additional Option Space
shall be an amount equal to the Fair Market Rent therefor, determined in
accordance with Article 38 hereof, provided that in no event shall the Fixed
Rent for the Additional Option Space at any time be less than the product
obtained by multiplying (1) the number of square feet of Rentable Area of the
Additional Option Space, by (2) the quotient obtained by dividing (x) the Fixed
Rent due hereunder for the portion of the Renewal Premises that constitutes
Additional Tower Space that is in effect from time to time, by (y) the number of
square feet of Rentable Area comprising the portion of the Renewal Premises that
constitutes Additional Tower Space at the time the Fixed Rent is being
determined for the Additional Option Space.  If Tenant exercises the Option to
lease Additional Option Space pursuant to the terms hereof, then Landlord shall
use Landlord's reasonable efforts to reconfigure (or, at Landlord's option, to
permit Tenant to reconfigure) the Building Systems (including, without
limitation, the Premises Elevators) to the extent reasonably necessary so that
the Shared Building Systems and Premises Systems that serve the Premises (other
than the Additional Option Space) integrate with the Shared Building Systems and
Premises Systems that serve the Additional Option Space; provided, however, that
Landlord shall not have any obligation to so reconfigure (or to permit Tenant to
reconfigure) Building Systems to the extent that such reconfiguration has a
material and adverse effect on such Building Systems.  Tenant shall reimburse
Landlord for any actual out-of-pocket costs that Landlord incurs in so using
reasonable efforts to reconfigure the Building Systems, within thirty (30) days
after Landlord's request therefor (together with reasonable supporting
documentation for such costs).  If Tenant exercises the Option to lease the
Additional Option Space, then (i) Landlord shall cause the Additional Option
Space to be delivered to Tenant in a condition that complies with all applicable
Requirements (for unoccupied space) and in broom-clean condition, and
(ii) Landlord shall deliver to Tenant (X) a reasonable number of counterparts of
Form ACP-5 for the Additional Option Space promptly after the date that Tenant
gives to Landlord such documentation and information that Landlord reasonably
requires before providing such counterparts of Form ACP-5, and (Y) other
reasonable evidence to the effect that Tenant's performance of Alterations in
the Additional Option Space will constitute a "non-asbestos project" (as defined
for purposes of the aforesaid Form ACP-5); provided, however, that Landlord
shall only be required to provide the items described in this clause (ii) to the
extent that Tenant reasonably requires such items under applicable Requirements
for presentation to applicable Governmental Authorities to permit Tenant to
perform Alterations in the Additional Option Space or to conduct Tenant's
business therein (the items to be
 
 
7

--------------------------------------------------------------------------------

 
 
provided by Landlord under clause (i) and clause (ii) above being collectively
referred to herein as the "Applicable Option Space Items").  Nothing contained
in this Section 36.5 limits Tenant's obligation to comply with the provisions of
Article 3 hereof in connection with any Alterations that Tenant intends to
perform in the Premises (including, without limitation, the Additional Option
Space)."
 
(C)           Landlord and Tenant acknowledge and agree that the terms of
Section 36.7, Section 36.8, Section 36.9, Section 36.10 and Section 36.11 of the
Lease are hereby deleted in their entirety.
 
(D)           If Tenant exercises Tenant's right to lease the Additional Option
Space as provided herein, then Landlord and Tenant shall execute and deliver an
amendment to the Lease (as amended hereby), in reasonable form, promptly after
Tenant exercises such rights, setting forth the terms of Tenant's leasing of the
Additional Option Space, provided that the failure to execute and deliver an
amendment to the Lease shall not obviate Tenant's exercise of Tenant's right to
lease the Additional Option Space or the inclusion of the Additional Option
Space as part of the Premises as provided herein.
 
7.           Renewal Option.
 
(A)           Section 37.1(A) of the Lease is hereby modified by adding the
following to the end of the first sentence:
 
"and (d) Tenant gives Landlord, simultaneously with the Renewal Notice, either
(or some combination of) (i) an amendment to the Letter of Credit (in a form
that is reasonably satisfactory to Landlord) and/or (ii) a replacement Letter of
Credit that meets the requirements set forth in Section 43.1 hereof, which
amendment or replacement (or combination thereof) meet the following
requirements:  (x) the final expiry of all Letters of Credit in favor of
Landlord under Article 43 is April 8, 2039 and (y) the aggregate face amount of
all Letters of Credit in favor of Landlord is increased to (or equals) Two
Hundred Million Dollars ($200,000,000) if Tenant has been entitled to a
reduction of the Letter of Credit pursuant to Section 43.4(B); provided,
however, (a) if Tenant has been entitled to a reduction of the Letter of Credit
pursuant to Section 43.4(A) hereof (and such reduction has not been rescinded
pursuant to the final sentence of Section 43.4(A)), than such aggregate face
amount under subclause (y) shall equal [redacted], subject to subsequent
increase if the final sentence of Section 43.4(A) shall be subsequently
applicable, (b) for the avoidance of doubt, the delivery of such amendment to,
or replacement of, the Letter of Credit shall be subject to any exercise of
Tenant's rights under, and in accordance with and subject to, the terms and
conditions of Section 43.2(C) and (c) Tenant's delivery of the Renewal Notice
shall not be effective for purposes hereof (and shall be of no force or effect)
unless Tenant includes therewith such amendment to the Letter of Credit or such
replacement Letter of Credit (or such combination thereof) which complies with
this subsection (d)."
 
 
8

--------------------------------------------------------------------------------

 
 
(B)           Section 37.1(B) of the Lease is hereby deleted in its entirety and
the following clause is hereby substituted thereof:
 
"(B)           Subject to the terms of Section 37.1(C) hereof, Tenant shall have
the right to renew the term hereof for the Renewal Term with respect to either
(x) the entire Premises demised hereby on the Fixed Expiration Date, or (y) a
portion of the Premises, provided that if Tenant desires to renew the term with
respect to a portion of the Premises (a "Partial Renewal"), then (a) Tenant must
renew at least Four Hundred Fifty-Five Thousand One Hundred Sixteen (455,116)
square feet of Rentable Area, and (b) the portion of the Premises that is
included in a Partial Renewal must consist of (I) the entire portion of the
Premises that is on Lower Level 2 and Lower Level 3 of the Building, and (II)
additional portions of the Premises that are vertically contiguous to each other
consisting of (A) the entire portion of the Premises that is on the lowest floor
of the Building above grade, and (B) additional floors of the Premises above
such floor of the Building that constitute all of the Rentable Area on such
floors of the Building (or constitute all of the Rentable Area then leased to
Tenant on such floors of the Building if Tenant is leasing less than the entire
Rentable Area on such floors); provided, however, that (1) for purposes of
clause (II) above, the tenth (10th) and thirteenth (13th) floors of the Building
shall be deemed to be vertically contiguous notwithstanding that the two (2)
floors located between the tenth (10th) and thirteenth (13th) floors of the
Building are used for the storage of mechanical equipment, (2) Tenant may not
renew the portion of the Premises on the sixth (6th) floor of the Building
unless Tenant also exercises the Renewal Option for the portion of the Premises
on the seventh (7th) floor of the Building, (3) Tenant may not renew for any
portion of the Additional Tower Space unless Tenant exercises its renewal right
for all of the Basic Premises (other than the Additional Tower Space), and (4)
Tenant may not renew for more than four (4) floors of the Additional Tower Space
unless Tenant renews for all of the Additional Tower Space (the portion of the
Premises described in clause (y) above being referred to herein as the "Partial
Renewal Space"; the Premises, or the Partial Renewal Space, with respect to
which Tenant exercises the Renewal Option being referred to herein as the
"Renewal Premises"; the portion of the Premises that does not constitute the
Partial Renewal Space is referred to herein as the "Removed Space").  If (i)
Tenant gives the Renewal Notice to Landlord, and (ii) Tenant fails to indicate
therein that Tenant is exercising the Renewal Option for only the Partial
Renewal Space, then Tenant shall be deemed to have designated that the Renewal
Premises constitutes the entire Premises demised hereby as of the Fixed
Expiration Date.  If Tenant exercises the Renewal Option for only the Partial
Renewal Space as contemplated by this Section 37.1, then (A) on the Fixed
Expiration Date, Tenant shall surrender to Landlord possession of the Removed
Space in accordance with the provisions of this Lease that govern Tenant's
obligations in respect of the delivery of possession of the Premises to Landlord
upon the expiration or earlier termination of the Term, and (B) on or prior to
the Fixed Expiration Date, Tenant, at Tenant's sole cost and expense and
otherwise in accordance with the terms of Article 3 hereof, shall demise the
Removed Space separately from the Partial Renewal Space."
 
 
9

--------------------------------------------------------------------------------

 
 
(C)           Section 37.1(D) of the Lease is hereby deleted in its entirety and
the following clause is hereby substituted thereof:
 
"(D)           Subject to the terms of this Section 37.1(D), if (x) Tenant
exercises the Option in accordance with Article 36 hereof, and (y) Tenant
thereafter exercises the Renewal Option (and Tenant's exercise of the Renewal
Option is not declared ineffective or rescinded pursuant to this Article 37),
then subject to the terms hereof, Tenant shall also be deemed to have renewed
the Option Term for the Renewal Term for the Additional Option Space and in such
event, the Additional Option Space shall be deemed to be "Initial Term Option
Space" for purposes of this Lease (as amended hereby).   If Tenant gives the
Renewal Notice and no portion of the Renewal Premises is located on the
twenty-ninth (29th) floor of the Building, then Landlord shall have the right to
declare that the Option Term for the Additional Option Space shall not be so
extended for the Renewal Term by giving notice thereof to Tenant on or prior to
the forty-fifth (45th) day after the date that Tenant gives the Renewal Notice
to Landlord and if Landlord gives such notice, then the Option Term for the
Additional Option Space shall expire on the Fixed Expiration Date."
 
(D)           The definition of the term "Base Rental Amount" as set forth in
Section 38.1(E) of the Lease is hereby amended by deleting clause (4) in its
entirety and the following clause is hereby substituted thereof:
 
"(4)           in connection with the determination of the Rental Value of the
Additional Option Space that comprises a portion of the Renewal Premises for the
Renewal Term,  an amount equal to the product obtained by multiplying (a) the
number of square feet of Rentable Area of the Additional Option Space, by (b)
the quotient obtained by dividing (x) the Fixed Rent due hereunder for the
portion of the Renewal Premises that constitutes Additional Tower Space that is
in effect from time to time, by (y) the number of square feet of Rentable Area
comprising the portion of the Renewal Premises that constitutes Additional Tower
Space."
 
(E)           The definition of the term "Base Rental Amount" as set forth in
Section 38.1(E) of the Lease is also hereby amended by adding the following
clauses (6) and (7) thereto:
 
"(6)           in connection with the determination of the Rental Value of any
portion of the Renewal Premises that constitutes Additional Tower Space for the
Renewal Term, the amounts set forth on Exhibit "D-1" attached hereto and made a
part hereof that are in effect from time to time.
 
(7)           in connection with the determination of the Rental Value of any
portion of the Renewal Premises that constitutes Storage Space for the Renewal
Term, the amounts set forth on Exhibit "D-2" attached hereto and made a part
hereof that are in effect from time to time."
 
 
10

--------------------------------------------------------------------------------

 
 
(F)           If Landlord exercises Landlord's right to consummate a Sublease
Recapture, then at any time after such Sublease Recapture is consummated,
Landlord shall be permitted to re-allocate portions of the Premises that
constitute the Recapture Space among the existing units of the Condominium and
one or more additional units created by Landlord or its Affiliates.  If Tenant
exercises the Renewal Option for the Partial Renewal Space, then at any time
after such Renewal Option is consummated, Landlord shall be permitted to
re-allocate portions of the Premises that constitute the Removed Space among the
existing units of the Condominium and one or more additional units created by
Landlord or its Affiliates.  Tenant, at Landlord's sole cost and expense, shall
reasonably cooperate with Landlord in connection with such reallocation.
 
8.           Landlord's Notices.  Landlord hereby advises Tenant that for
purposes of Section 25.1 of the Lease, Landlord's address is as follows:
 
c/o Vornado Office Management LLC
888 Seventh Avenue
New York, New York 10019
Attn.:  President - New York Division
 
with a copy to:
 
Vornado Realty Trust
210 Route 4 East
Paramus, New Jersey 07652
Attn.:  Executive Vice President - Finance and Administration and Chief
Financial Officer
 
and with a copy to:
 
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attn.:  Ronald D. Sernau, Esq.
 
9.           Letter of Credit.
 
(A)           The following definitions are hereby added to the Lease:
 
"Fitch" shall mean Fitch, Inc. and its successors, or if Fitch, Inc. or its
successor hereafter ceases the publication of ratings for long-term unsecured
debt obligations, then Fitch, Inc. shall mean a reputable rating agency
reasonably designated by Landlord and each of the ratings specified in Section
43.1(A)(x) and Section 43.2(C) hereof with respect to Fitch shall instead be
such long-term unsecured debt ratings issued by such rating agency as most
closely approximates such specified long-term unsecured debt ratings by Fitch,
Inc. as of the date hereof.
 
 
11

--------------------------------------------------------------------------------

 
 
"Moody's" shall mean Moody's Investors Service, Inc. and its successors, or if
Moody's Investors Service, Inc. or its successor hereafter ceases the
publication of ratings for long-term unsecured debt obligations, then Moody's
shall mean a reputable rating agency reasonably designated by Landlord and each
of the ratings specified in Section 43.1(A)(x) and Section 43.2(C) hereof with
respect to Moody's shall instead be such long-term unsecured debt ratings issued
by such rating agency as most closely approximates such specified long-term
unsecured debt ratings by Moody's Investors Service, Inc. as of the date hereof.
 
"S&P" shall mean Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors, or if Standard & Poor's Ratings
Services or its successor hereafter ceases the publication of ratings for
long-term unsecured debt obligations, then S&P shall mean a reputable rating
agency reasonably designated by Landlord and each of the ratings specified in
Section 43.1(A)(x) and Section 43.2(C) hereof with respect to S&P shall instead
be such long-term unsecured debt ratings issued by such rating agency as most
closely approximates such specified long-term unsecured debt ratings by
Standard & Poor's Ratings Services as of the date hereof.


(B)           The following is hereby added to the Lease as a new Article 43:


"Article 43
LETTER OF CREDIT


43.1           Letter of Credit Generally.
 
(A)         Not later than February 1, 2016, Tenant shall deliver to Landlord
one or more clean, irrevocable, transferable and unconditional letters of credit
(as the context may require, each, a "Letter of Credit" and collectively, the
"Letter of Credit") issued by and drawn upon one or more domestic U.S. banks or
U.S. agencies or branches of foreign banks (each, an "Issuing Bank"), each of
which (x) shall be a member bank of the New York Clearinghouse Association, the
long-term unsecured debt obligations of which are rated at least [redacted] by
Fitch and S&P and [redacted] by Moody's, (y) shall have not been declared
insolvent or placed into receivership in either case by Federal Deposit
Insurance Corporation or another governmental entity that has regulatory
authority over such bank, and (z) has a physical street address in New York
County, New York, at which physical street address the beneficiary thereof can
present the Letter of Credit for payment.  Each Letter of Credit shall:


(i) be in a form reasonably acceptable to Landlord (provided that a Letter of
Credit that complies with, and does not contain any provisions inconsistent
with, the provisions of this Article 43 and that does not reduce Landlord's
rights under this Article 43 (other than in an immaterial manner) or impose any
monetary obligation on Landlord  or (other than to a de minimis extent) any
other obligation or burden on Landlord will be deemed reasonably acceptable); it
being agreed that the form of Letter of
 
 
12

--------------------------------------------------------------------------------

 
 
Credit attached hereto as Exhibit "43.1" and made a part hereof is acceptable to
Landlord,


(ii) be for the benefit of Landlord, its successors and assigns, subject to
Section 43.1(C),


(iii) be in the amount of TWO HUNDRED MILLION DOLLARS ($200,000,000.00), subject
to Section 43.4 (as may be adjusted pursuant to the terms hereof, the "Letter of
Credit Amount"),


(iv) except as otherwise provided in this Section 43.1, conform and be subject
to the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce, Publication No. 600 (or any revision thereof
or successor thereto),


(v) be fully transferable by the beneficiary thereof without any fees or charges
therefor,


(vi) provide that beneficiary shall be entitled to draw upon the Letter of
Credit, in whole or in multiple drawings, upon presentation to the Issuing Bank
of a sight draft (with no other documentation), and


(vii) have an initial term of 364 days but shall provide that it shall be deemed
automatically renewed, without amendment, for consecutive periods of one year
for each year thereafter during the entire Term and for a period of thirty (30)
days thereafter, unless the Issuing Bank shall send a notice (a "Non-Renewal
Notice") to the beneficiary (and/or its designee, and the beneficiary may
specify two persons to receive such notice, either both representatives of the
beneficiary or representatives of the beneficiary and a third party (such as
Landlord's lender) as the beneficiary may designate), by registered mail, return
receipt requested, not less than sixty (60) days next preceding the then
expiration date of the Letter of Credit that the Issuing Bank elects not to
renew such Letter of Credit.


If Landlord receives a Non-Renewal Notice from an Issuing Bank, Landlord shall
have the right, by sight draft on the Issuing Bank, to receive the monies
represented by the then existing Letter of Credit, and to hold and/or disburse
such proceeds pursuant to the terms of this Article 43 unless on or prior to the
date that is thirty (30) days prior to the then expiration date of the Letter of
Credit, Tenant delivers a replacement Letter of Credit (which shall comply with
all of the conditions set forth in this Article 43).


(B)           If Landlord shall fail, for any reason whatsoever, to draw upon
the Letter of Credit within the thirty (30) day period described in the final
sentence of Section 43.1(A), and the Letter of Credit shall have an expiration
date that will occur prior to the thirtieth (30th) day following the Fixed
Expiration Date (or the
 
 
13

--------------------------------------------------------------------------------

 
 
last day of a Renewal Term, if Tenant exercises the applicable Renewal Option),
then Tenant shall, upon demand, immediately furnish Landlord with a replacement
Letter of Credit (which shall comply with all of the conditions set forth in
this Article 43), so that Landlord shall have the entire Letter of Credit on
hand at all times during the Term and for a period of thirty (30) days
thereafter.  Tenant acknowledges and agrees that Landlord shall have the right
to draw upon the Letter of Credit only in any instance so provided in this
Article 43 or in any instance in which Landlord would have the right to use,
apply or retain the whole or any part of the proceeds of such Letter of Credit
pursuant to the terms of this Article 43.
 
(C)           Landlord shall have the right from time to time to change the
beneficiary of the Letter of Credit from Landlord to Landlord's lender or an
agent on behalf of all lenders (and thereafter to change the beneficiary back to
Landlord) and to have Tenant execute and deliver an agreement, among Tenant,
Landlord and Landlord's lender or such agent, setting forth such lender's right
to exercise (in lieu of Landlord) the rights afforded to Landlord under this
Article 43; provided, however, that any such agreement shall be reasonably
satisfactory to Tenant and shall not impose any material obligations on Tenant
in addition to those imposed on Tenant, or modify in any material respect any of
Tenant's rights under, this Lease including without limitation this Article
43.  Regardless whether Landlord exercises the right set forth above in the
Section 43.1, Landlord shall have the right to pledge to its lender(s) or to its
(or their) agent, as security for a loan, Landlord's rights to the Letter of
Credit and the proceeds thereof.
 
(D)           If the Letter of Credit is lost, stolen, damaged or destroyed,
then Tenant, at Landlord's sole cost and expense, shall reasonably cooperate
with Landlord in connection with the issuance of a replacement Letter of Credit
by the Issuing Bank.
 
43.2           Certain Additional Landlord's Rights.


(A)          Tenant agrees that, if (i) an Event of Default shall occur, or (ii)
Tenant shall fail to vacate the Premises and surrender possession thereof in
accordance with the terms of this Lease upon the Fixed Expiration Date (or the
last day of a Renewal Term, if Tenant exercises the applicable Renewal Option),
and perform all restoration and other obligations in accordance therewith,
Landlord may draw on the Letter of Credit and use, apply or retain the whole or
any part of the proceeds of the Letter of Credit solely to the extent required
for the payment of any payments as to which Tenant shall be in default under
this Lease or for any monies which Landlord may expend or may be required to
expend or which Landlord may be entitled under the terms of this Lease
(including, without limitation, under Article 17 of this Lease) to recover by
reason of Tenant's default in respect of any of the covenants, agreements,
terms, provisions and conditions of this Lease, including any damages or
deficiency to which Landlord is entitled under the terms of this Lease
(including, without limitation, under Article 17 of this Lease)  in the
reletting of the Premises, whether such damages or deficiency
 
 
 
14

--------------------------------------------------------------------------------

 
 
accrued before or after summary proceedings or other re-entry by Landlord (it
being agreed that Landlord, in exercising its right to draw upon the Letter of
Credit pursuant to the terms of this Article 43, at its option, may make partial
draws on the Letter of Credit from time to time).  Landlord shall not be
required to so use, apply or retain the whole or any part of the proceeds of the
Letter of Credit, but if the whole or any part thereof shall be so used, applied
or retained, then Tenant shall, within five (5) days after demand, deliver to
Landlord either cash security or a replacement Letter of Credit in an amount
such that Landlord shall thereafter have a Letter of Credit or cash security for
the entire Letter of Credit Amount on hand at all times during the Term;
provided, that if Tenant has delivered cash security (and not a replacement
Letter of Credit) in accordance with this sentence, then Tenant shall within
fifteen (15) days after the demand referenced above deliver a replacement Letter
of Credit in an amount equal to the amount required so that Landlord shall
thereafter have a Letter of Credit for the entire Letter of Credit Amount  at
all times during the Term (it being agreed that Landlord shall turn over to
Tenant or its designee such cash security in exchange for such replacement
Letter of Credit).


(B)         If at any time an Issuing Bank does not meet the requirements for an
Issuing Bank set forth in Section 43.1 hereof, then Tenant shall deliver to
Landlord a replacement Letter of Credit issued by a replacement Issuing Bank so
that such replacement Letter of Credit and Issuing Bank shall satisfy the
requirements set forth in Section 43.1 hereof, such delivery to be made within
thirty (30) days after the date that Landlord gives Tenant notice of such
Issuing Bank's failure to satisfy such requirements.


(C)           Notwithstanding the terms of Section 43.1(A)(x) and Section
43.2(B), if an Issuing Bank does not meet the requirements for an Issuing Bank
set forth in Section 43.1 hereof solely because one or more the ratings of its
long-term unsecured debt obligations have been lowered such that that they are
no longer at least [redacted] by Fitch and S&P and [redacted] by Moody's, then:
 


(i) if Tenant has not previously been entitled to a reduction of the Letter of
Credit pursuant to Section 43.4(A) (or Tenant has previously been entitled to
such reduction but the same has been rescinded pursuant to the final sentence of
Section 43.4(A)),


(a) Tenant must deliver a replacement Letter of Credit in the face amount of at
least [redacted]  issued by an Issuing Bank the long-term unsecured debt
obligations of which are rated at least [redacted] by Fitch and S&P and
[redacted] by Moody's and otherwise satisfying the requirements set forth in
Section 43.1, and


(b) [redacted]
 
 
 
15

--------------------------------------------------------------------------------

 
 
; and
 
(ii) if [redacted], Tenant must deliver a replacement Letter of Credit in the
face amount of at least [redacted] issued by an Issuing Bank the long-term
unsecured debt obligations of which are rated at least [redacted] by Fitch and
S&P and [redacted] by Moody's and otherwise satisfying the requirements set
forth in Section 43.1 hereof.


 
[redacted].



(D)           If Tenant fails to deliver to Landlord a replacement Letter of
Credit as required pursuant to either Section 43.2(A), (B) or (C), or Section
43.1(A) or (B), within the applicable time period specified in such provisions
for such replacement, then Landlord, in addition to Landlord's other rights at
law, in equity or as otherwise set forth herein, shall have the right to present
the Letter of Credit for payment and retain the proceeds thereof in lieu of the
Letter of Credit (it being agreed that Landlord shall have the right to use,
apply and transfer such proceeds in the manner described in this Article 43).


(E)           Landlord's presentation of a Letter of Credit as described in
Section 43.2(D) shall not relieve Tenant of the obligation to provide a
replacement Letter of Credit within the applicable time periods specified
herein, and the failure to do so shall constitute an Event of Default hereunder
(it being agreed by Landlord that during any such time period, Landlord shall
turn over to Tenant or its designee any proceeds drawn under such Letter of
Credit and not applied in accordance herewith in exchange for such replacement
Letter of Credit).
 
 
 
16

--------------------------------------------------------------------------------

 
 
(F)           Tenant shall reimburse Landlord for any reasonable costs that
Landlord incurs in so presenting the Letter of Credit for payment within thirty
(30) days after Landlord submits to Tenant an invoice therefor.  Nothing
contained in this Article 43 limits Landlord's rights or remedies in equity, at
law, or as otherwise set forth herein.


(G)           All fees, costs and expenses payable or incurred by Tenant or its
affiliates in connection with the Letter of Credit shall be borne by Tenant;
provided that if Tenant is required to obtain a replacement Letter of Credit
pursuant to Section 43.2(C)(i)(a), then any incremental customary fronting fees
payable by Tenant to the Issuing Bank in obtaining such replacement Letter of
Credit from the Issuing Bank which Tenant would not have otherwise incurred had
it obtained such replacement Letter of Credit from an Issuing Bank described in
Section 43.2(C)(i)(b) shall be paid as follows: (i) Tenant shall pay such
fronting fees up to [redacted] of the face amount of the replacement Letter of
Credit; (ii) Landlord and Tenant shall split equally such fronting fees to the
extent the same exceed [redacted], but are less than [redacted], of the face
amount of such replacement Letter of Credit and (iii) Landlord shall pay such
fronting fees in excess of such [redacted].


(H)           Notwithstanding the terms of Section 43.2(C), at any time, and
from time to time, on thirty (30) days’ notice to Tenant (or such shorter notice
period as may reasonable at the time):


(1) [redacted]:


(x) [redacted] by Fitch and S&P and [redacted] by Moody's (or some combination
of the foregoing and the ratings set forth in the immediately succeeding clause
(y)),  or


(y) [redacted] by Fitch and S&P and [redacted] by Moody's, and


(2) [redacted]:


(x) [redacted], or


(y) [redacted].
 
 
17

--------------------------------------------------------------------------------

 
 
 
[redacted]



43.3           Return of Letter of Credit.  The Letter of Credit (less any
amounts thereof applied by Landlord pursuant to this Article 43) shall be
returned to Tenant within thirty (30) days after the Expiration Date, the
delivery of exclusive possession of the Premises to Landlord in the condition
required by this Lease and the performance of all of the other obligations of
Tenant to be performed either prior or subsequent to, or as of, the expiration
of the Term.
 
43.4           Reduction of Letter of Credit.
 
(A)           At such time, if any, as all of the following conditions shall
exist: (a) [redacted], (b) Tenant shall be subject to, and complying with, the
current and periodic reporting requirements of Section 13 or Section 15(d) of
the Securities Exchange Act of 1934, as amended, (c) no Event of Default shall
have occurred and be continuing and this Lease shall otherwise be in full force
and effect, and (d) [redacted].   Landlord shall inform Tenant promptly of the
occurrence of the condition contained in subsection (d) of this Section 43.4.
 The Issuing Bank for such reduced Letter of Credit must satisfy the ratings and
other requirements of Section 43.1 (and, for clarity, without regard to the
provisions of Section 43.2(C)).  If at any time after a reduction of the Letter
of Credit in accordance with this Section 43.4(A), clause (b) hereof is no
longer true, then, from and after the date that said clause (b) is no longer
true, Tenant shall be required once again to provide a Letter of Credit with a
face amount of $200,000,000, subject to reduction in accordance with the terms
of Sections 43.4(B) and 43.4(C). 


(B)           If all of the following conditions shall exist as of February 8,
2024 (the "Initial Reduction Date") and as of each anniversary of February 8,
2024 (each an "Anniversary Date") until the Fixed Expiration Date:   (i) Tenant
has not been entitled to a reduction of the face amount of the Letter of Credit
pursuant to Section 43.4(A) hereof as of such date (or Tenant has been entitled
to such reduction but the same has been rescinded as of such date pursuant to
the final sentence of Section 43.4(A)), (ii) no Event of Default shall have
occurred and be
 
 
 
18

--------------------------------------------------------------------------------

 
 
continuing and this Lease shall otherwise be in full force and effect as of such
date, (iii) Tenant has not exercised the Renewal Option pursuant to Article 37
of the Lease (as amended hereby) as of such date, and (iv) with respect to each
Anniversary Date, Tenant has reduced the face amount of the Letter of Credit as
of the Initial Reduction Date and any prior Anniversary Date pursuant to this
Section 43.4(B), then Tenant shall have the annual right to reduce the face
amount of the Letter of Credit by the amount of TWENTY MILLION DOLLARS
($20,000,000) as of such date (but in no event shall the face amount of the
Letter of Credit be reduced below ONE HUNDRED MILLION DOLLARS ($100,000,000.00)
pursuant to this Section 43.4(B)).  If, at any time Tenant is entitled to a
reduction of the Letter of Credit pursuant to this Section 43.4(B), Tenant shall
be providing one or more Letters of Credit from an Issuing Bank described in
Section 43.2(C)(i)(b), then only Letters of Credit from any such Issuing Bank
shall be the subject of such reduction.


(C)          If Tenant has exercised the Renewal Option pursuant to Article 37
of the Lease (as amended hereby) and all of the following conditions shall exist
as of February 8, 2034 (the "Renewal Reduction Date") and as of each anniversary
of February 8, 2034 (each a "Renewal Anniversary Date") until the last day of
the last day of the Renewal Term:   (i) Tenant has not been entitled to a
reduction of the face amount of the Letter of Credit pursuant to Section 43.4(A)
hereof as of such date (or Tenant has been entitled to such reduction but the
same has been rescinded as of such date pursuant to the final sentence of
Section 43.4(A)), (ii) no Event of Default shall have occurred and be continuing
and this Lease shall otherwise be in full force and effect as of such date, and
(iii) with respect to each Renewal Anniversary Date, Tenant has reduced the face
amount of the Letter of Credit as of the Renewal Reduction Date and any prior
Renewal Anniversary Date pursuant to this Section 43.4(C), then Tenant shall
have the annual right to reduce the face amount of the Letter of Credit by the
amount of TWENTY MILLION DOLLARS ($20,000,000) (but in no event shall the face
amount of the Letter of Credit be reduced below ONE HUNDRED MILLION DOLLARS
($100,000,000.00) pursuant to this Section 43.4(C)). If, at any time Tenant is
entitled to a reduction of the Letter of Credit pursuant to this Section
43.4(C), Tenant shall be providing one or more Letters of Credit from an Issuing
Bank described in Section 43.2(C)(i)(b), then only Letters of Credit from any
such Issuing Bank shall be the subject of such reduction."


10.           Financial Disclosure Provisions.
 
The Financial Disclosure Provisions described on Exhibit "7.10" of the Lease are
hereby deleted and Exhibit "7.10" attached hereto and made a part hereof are
inserted in lieu thereof.
 
11.           Additional Amendments to the Lease.
 
Landlord and Tenant hereby amend the Lease as follows:
 
 
 
19

--------------------------------------------------------------------------------

 
 
(A)           The definition for the term "Condominium" is hereby deleted and
the following is substituted in lieu thereof:  "Condominium" shall mean the
Beacon Court Condominium.
 
(B)           The definition for the term "Condominium Declaration" is hereby
deleted and the following is substituted in lieu thereof:  "Condominium
Declaration" shall mean the Amended and Restated Declaration of Beacon Court
Condominium, dated as of February 8, 2005, pursuant to which the ownership of
the fee interests in the Land and the Building were submitted to a condominium
form of ownership in accordance with Article 9.1(B) of the New York Real
Property Law.
 
(C)           The definition for the term "Fixed Expiration Date" is hereby
deleted and the following is substituted in lieu thereof:  "Fixed Expiration
Date" shall mean February 8, 2029.
 
(D)           The definition for the term "Headquarters Space" is hereby deleted
and the following is substituted in lieu thereof:
 
"Headquarters Space" shall mean, at any particular time, all of the Rentable
Area of the Premises occupied by Bloomberg Parties for the conduct of business,
provided that, at such time, no space other than the Premises is identified on
the corporate website of the applicable Bloomberg Party as such Bloomberg Party”
headquarters in the United States.
 
(E)           The definition for the term "Institutional Lender" is hereby
deleted and the following is substituted in lieu thereof:
 
"Institutional Lender" shall mean any of the following (and their Affiliates): a
savings bank, a savings and loan association, a commercial bank or trust company
(whether acting individually, as a trustee, as a servicing agent or in a
fiduciary capacity), a private pension fund, a credit union or credit company,
an insurance company, a religious, educational or eleemosynary institution, a
federal, state or municipal, or other governmental (including foreign), employee
welfare, benefit, pension or retirement fund, any governmental agency or entity
whose obligations are insured by a governmental agency, any brokerage or
investment banking organization (or an Affiliate thereof), whether acting in its
own capacity or on behalf of its clients, any real estate mortgage investment
conduit, mortgage real estate investment trust or similar investment vehicle, a
sovereign wealth fund, a real estate opportunity fund, a money management firm,
a real estate debt fund, a pension advisory firm, a mutual fund, or any
combination of Persons that would otherwise constitute Institutional Lenders;
provided, however, that (i) a Person (other than a real estate mortgage
investment conduit or similar investment vehicle) shall not constitute an
Institutional Lender for purposes hereof unless such Person (or such Person and
its Affiliates) has net assets of at least Two Hundred Fifty Million Dollars
($250,000,000), and (ii) an Institutional Lender shall also include any other
Person that is generally recognized in the capital markets as an institutional
lender from and after the date hereof."
 
 
 
20

--------------------------------------------------------------------------------

 
 
(F)           Clause (vi) of the definition for the term "Major Sublease" is
hereby amended by deleting the phrase "Upper Option Space" and substituting in
lieu thereof the phrase "the Additional Tower Space" in each instance.
 
(G)           The definition for the term "Major Sublease Unit" is hereby
amended by deleting the phrase "(if Tenant has theretofore exercised Tenant”
right to lease such Upper Option Space pursuant to Article 36 hereof)" at the
end thereof.
 
(H)           The definition for the term "Minimum Square Footage Requirement"
is hereby amended by deleting the number "Three Hundred Fifty Thousand
(350,000)" and substituting in lieu thereof the number "Four Hundred Fifty-Five
Thousand One Hundred Sixteen (455,116)".
 
(I)           The definition for the term "Permitted Deductible Amount" is
hereby deleted and the following is inserted in lieu thereof:
 
"Permitted Deductible Amount" shall mean [redacted], which amount shall be
adjusted on January 1, 2016 and on January 1 of each succeeding year during the
Term to reflect any increase in the Consumer Price Index over the Consumer Price
Index as of the date of this Amendment, except that "Permitted Deductible
Amount" shall mean (x) a reasonable deductible amount with respect to the
following risks covered by Tenant's Property Policy and Landlord's Property
Policy: Computer Systems Non Physical Damage; Data, Programs or Software;
Earthquake; Flood; Wind and Logistics Extra Cost, and (y) [redacted] per
occurrence with respect to any other risks covered by Tenant's Property Policy
and Landlord's Property Policy, which amount shall be adjusted on January 1,
2016 and on January 1 of each succeeding year during the Term to reflect any
increase in the Consumer Price Index over the Consumer Price Index as of the
date of this Amendment.
 
(J)           The definition for the term "Primary Competitor" is hereby amended
by adding the following at the end of such definitions:  "and (i) with respect
to the restrictions set forth in Section 40.1 hereof, (a) any wholly-owned
subsidiary of such Person if such subsidiary derives in such subsidiary's most
recently ended fiscal year more than fifty percent (50%) of its revenues from a
business that is or from businesses that are in competition with Tenant's Core
Business, and (b) any other wholly-owned subsidiary of such Person unless, with
respect to this clause (b), the Confidentiality Agreement executed by such
subsidiary expressly prohibits the disclosure of Tenant's Confidential Financial
Information to such Person (as distinguished from such subsidiary) and there are
appropriate "firewalls" or other procedures in place, to Tenant's reasonable
satisfaction, to prevent the disclosure of Tenant's Confidential Financial
Information to such Person by such subsidiary, and (ii) except with respect to
the restrictions set forth in Section 40.1 hereof, any wholly-owned subsidiary
of such Person if such subsidiary derives in such subsidiary's most recently
ended fiscal year more than fifty percent (50%) of its revenues from a business
that is or from businesses that are in competition with Tenant's Core Business."
 
 
21

--------------------------------------------------------------------------------

 
 
(K)           The definition for the term "Regular Competitor" is hereby amended
by adding the following at the end of such definitions:  "and (i) with respect
to the restrictions set forth in Section 40.1 hereof, (a) any wholly-owned
subsidiary of such Person if such subsidiary derives in such subsidiary's most
recently ended fiscal year more than fifty percent (50%) of its revenues from a
business that is or from businesses that are in competition with Tenant's Core
Business, and (b) any other wholly-owned subsidiary of such Person unless, with
respect to this clause (b), the Confidentiality Agreement executed by such
subsidiary expressly prohibits the disclosure of Tenant's Confidential Financial
Information to such Person (as distinguished from such subsidiary) and there are
appropriate "firewalls" or other procedures in place, to Tenant's reasonable
satisfaction, to prevent the disclosure of Tenant's Confidential Financial
Information to such Person by such subsidiary, and (ii) except with respect to
the restrictions set forth in Section 40.1 hereof, any wholly-owned subsidiary
of such Person if such subsidiary derives in such subsidiary's most recently
ended fiscal year more than fifty percent (50%) of its revenues from a business
that is or from businesses that are in competition with Tenant's Core Business."
 
(L)           The definition for the term "Rentable Area" is hereby deleted and
the following is inserted in lieu thereof:
 
"Rentable Area" shall mean (x) with respect to a particular floor area of the
Premises (other than the Additional Space), the product obtained by multiplying
(a) the Usable Area of such floor area, by (b) 1.3157895, and (y) with respect
to a particular floor area of the Additional Space, the product obtained by
multiplying (i) the Usable Area of such floor area, by (ii)1.36986301.
 
(M)           Section 2.1 of the Lease is hereby modified by adding the phrase",
and the Storage Space may only be used for storage purposes" at the end of the
first sentence.
 
(N)           Section 2.2(B)(viii) of the Lease is hereby modified by adding the
phrase "and a medical center exclusively serving Tenant and other Permitted
Occupants" at the end of such clause.
 
(O)           Section 2.3(C) is hereby deleted in its entirety and the following
is inserted in lieu thereof:
 
"(C)           Subject to the terms of this Section 2.3(C), Tenant shall have
the right to use (and to permit other Permitted Occupants to use), during the
Term, in common with other occupants of the Building, the portion of the lobby
of the Building shown on Exhibit "2.3" attached hereto and made a part hereof
(such portion of the lobby being referred to herein as the "Building
Lobby").  Tenant shall have the right to use the Building Lobby as contemplated
by this Section 2.3(C) for the purpose of gaining access to, and egress from,
the elevators serving the portion of the Premises (i) on Lower Level 2 and the
sixth (6th) and twentieth (20th) floor of the Building, and (ii) that
constitutes Additional Tower Space.  During the period that Bloomberg Party is
Tenant hereunder and Bloomberg Parties occupy as Headquarters Space the Entire
Premises, Tenant shall also have the right to use, on an exclusive basis, the
existing reception desk and/or concierge desk located in the Shared Lobby Area
as shown on Exhibit
 
 
 
22

--------------------------------------------------------------------------------

 
 
"2.3" attached hereto and made a part hereof (such reception desk and concierge
desk being referred to herein as the "Lobby Desk") in connection with Tenant's
use of the Premises for purposes permitted hereunder, provided that Landlord
shall have the right to maintain an employee of Landlord or the Condominium at
the Lobby Desk for the purpose of accessing the control panel to the Building's
Class E system.  During the period that Bloomberg Party is Tenant hereunder, and
Bloomberg Parties occupy as Headquarters Space at least One Hundred Fifty
Thousand (150,000) square feet of the Rentable Area that is demised by this
Lease, (x) Tenant shall have the right to use, on a non-exclusive basis, the
Building Lobby to install and maintain security equipment in accordance with the
terms and subject to the conditions of Article 3 hereof, and for other uses that
are consistent with the Tenant's use of the Premises for Headquarters Space,
provided each such use conforms to the Building Standard, and (y) Tenant shall
also have the right to use, on a non-exclusive basis, a portion of the Lobby
Desk that is commensurate with Tenant's occupancy of the Rentable Area demised
by this Lease in connection with Tenant's use of the Premises for purposes
permitted hereunder.  If Tenant so uses the Lobby Desk on an exclusive basis,
then Tenant, at Tenant's expense, shall operate, clean, maintain and repair the
Lobby Desk in accordance with the Building Standard.  If Tenant (or another
Permitted Occupant) so uses the Building Lobby, then (i) Tenant shall have the
right to list on the building directory located in the Building Lobby (if any)
the names of the occupants of the portions of the Premises that are so serviced
by the Building Lobby, and (ii) Landlord shall have the right to include in
Operating Expenses a pro-rata share of the cost of operating, cleaning,
maintaining and repairing the Building Lobby.  During the period that Tenant is
not using the Lobby Desk on an exclusive basis, Landlord shall also have the
right to include in Operating Expenses a pro-rata share of the cost of
operating, cleaning, maintaining and repairing the Lobby Desk.  Landlord shall
not unreasonably withhold, condition or delay Landlord's approval of Alterations
that Tenant proposes to make to the Exclusive Lobby Area, at Tenant's sole cost
and expense, to diminish the area thereof (and increase correspondingly the area
of the Building Lobby) so that the applicable Mid Rise Office Elevators open
into the Building Lobby rather than the Exclusive Lobby Area (with the
understanding that Tenant shall otherwise perform any such Alterations in
accordance with the terms of Article 3 hereof).  Either party shall have the
right to submit a dispute between the parties that arises under this
Section 2.3(C) to an Expedited Arbitration Proceeding."
 
(P)           Section 10.1(D) of the Lease is hereby amended by deleting the
number "Three Hundred Fifty Thousand (350,000)" and substituting in lieu thereof
the number "Four Hundred Fifty-Five Thousand One Hundred Sixteen (455,116)".
 
(Q)           The first two (2) sentences of Section 2.9 of the Lease are hereby
deleted and the following clause is hereby substituted therefor:
 
"Subject to the terms of this Section 2.9, Landlord hereby consents to Tenant's
installing and maintaining fuel lines, electrical lines, telecommunications
lines, exhaust ducts and flues and/or other similar lines, ducts, and conduits
 
 
23

--------------------------------------------------------------------------------

 
 
(collectively, the "Risers") in the shaft locations shown on Exhibit "2.9"
attached hereto and made a part hereof, all at no additional charge to Tenant."
 
(R)           The following is hereby added as a new Section 2.13 of the Lease:
 
"Section 2.13.  Subject to the terms of this Section 2.13, during any period of
time that Tenant meets the Minimum Square Footage Requirement and after thirty
(30) days of advance notice from Tenant to Landlord, Tenant shall have the right
to have up to twelve (12) of its employees use the fitness center on the
twenty-ninth (29th) floor of the Building (the "Fitness Center") in accordance
with the rules and regulations established therefor pursuant to the documents of
the Condominium that govern such use.  An employee of Tenant shall not be
permitted to use the Fitness Center unless such employee enters into a contract
(a "Fitness Center Contract") with the board of managers of the portion of the
Condominium that is comprised of various residential units (such portion of the
Condominium, the "Residential Unit").  The use of the Fitness Center (including
the fees payable for such use of the Fitness Center, which fees shall be in
keeping with the fees charged by owners or operators of fitness centers in
first-class office Buildings in midtown Manhattan) by an employee of Tenant
shall be governed by such employee's Fitness Center Contract.  Landlord and
Tenant acknowledge and agree that no more than twelve (12) Fitness Center
Contracts may be in effect at any time, with the understanding, however, that
Tenant shall have the right to have an employee of Tenant use the Fitness Center
in accordance with this Section 2.13 in replacement of another employee who has
terminated his or her Fitness Center Contract pursuant to the terms thereof."
 
(S)           The following is hereby added as a new Section 2.14 of the Lease:
 
"Section 2.14.  Tenant, at Tenant's cost and expense, shall have the right to
continue to bring gas service to the Premises by directly contracting with the
applicable utility company using the gas lines currently being utilized by
Tenant to obtain such service that run from Lower Level 3 of the Building to
Lower Level 2 of the Building and the seventh (7th) floor of the Third Avenue
Building.  Tenant shall pay directly to the utility company the cost of such
gas.  Tenant, at Tenant's expense, shall make any additional installations
(subject the provisions of Article 3 hereof) that are required for Tenant to
obtain gas from the applicable utility company and shall comply with all
applicable Requirements in connection therewith.  Tenant shall not have the
right to make such additional installations if Landlord reasonably believes that
such installations would materially interfere with or interrupt the operation
and maintenance of the Building or the use and occupancy of the Building by
other tenants in the Building.   Landlord shall not be required to maintain or
repair during the Term any installations that exist in the Premises with respect
to such gas service, provided that the foregoing shall not be deemed to limit
Landlord's other obligations set forth in Article 4 hereof.  Subject to the
terms of this Section 2.14, Landlord, at no cost to Landlord, shall reasonably
cooperate with Tenant in connection with Tenant's obtaining such direct
service.  Tenant acknowledges that Landlord makes no representation or
 
 
 
24

--------------------------------------------------------------------------------

 
 
warranty that gas service shall continue to be available for the Premises, and,
accordingly, this Lease and the obligation of Tenant to pay Rental hereunder and
to perform all of Tenant's other covenants shall not be affected, impaired or
excused by reason of the unavailability of gas service to the Building.  Tenant
also acknowledges that Landlord shall not be liable to Tenant for any failure or
defect in the supply or character of such gas service that is furnished to the
Building, except to the extent resulting from Landlord's negligence or wilful
misconduct.  Nothing contained herein shall be deemed to modify Landlord's
obligations under Section 27.5 hereof."
 
(T)           The following is hereby added as a new Section 2.15 of the Lease:
 
"Section 2.15.  Subject to this Section 2.15, Tenant shall have the right to
tap-in to the low-pressure steam system for the Building at the main steam riser
on each floor of the Building where the Premises are located for steam service
for the Premises, to the extent steam is then available.  Tenant shall not have
the right to tap-in to such low-pressure steam system if, at such time, the
Residential Unit owners in the Building would not have sufficient steam
available to them by virtue of Tenant's use of such steam.  If Tenant elects to
have such access and such access does not adversely affect the Residential Unit
owners as aforesaid, then Landlord shall not be required to make any
installations in the Premises to distribute such steam within the
Premises.  Landlord shall not be required to maintain or repair during the Term
any installations that exist in the Premises to distribute steam within the
Premises.  Tenant's use of steam shall be measured by a meter installed by
Tenant at Tenant's expense (which meter shall measure exclusively the steam to
be provided to the Premises in accordance with the provisions of this Section
2.15) and Tenant shall pay to Landlord on a monthly basis, as additional rent
(the "Steam Additional Rent"), an amount equal to one hundred percent (100%) of
the actual charges that Landlord pays to the applicable utility company in
connection with providing such steam to Tenant, as measured by such
meter.  Tenant shall pay the Steam Additional Rent to Landlord on or prior to
the thirtieth (30th) day after the date that Landlord gives to Tenant an invoice
therefor, which shall be accompanied by Landlord's calculation of the Steam
Additional Rent and Landlord's meter readings upon which such calculations are
based.  Tenant and its authorized representative may have access to such meter
from time to time during the Term for the purpose of verifying Landlord's meter
readings.  Tenant shall have the right to object to Landlord's calculation of
the Steam Additional Rent by giving Landlord notice of any such objection on or
prior to the sixtieth (60th) day after the date that Landlord gives Tenant the
applicable invoice for the Steam Additional Rent.  Either party shall have the
right to submit a dispute regarding the Steam Additional Rent to an Expedited
Arbitration Proceeding."
 
(U)           Section 3.1(B)(6) of the Lease is hereby amended by deleting
"One Million Dollars ($1,000,000)" and substituting in lieu thereof "Five
Million Dollars ($5,000,000)".
 
 
 
25

--------------------------------------------------------------------------------

 
 
(V)           Section 3.1(B)(8) of the Lease is hereby amended by adding the
following at the end thereof:
 
"Landlord hereby approves the contractors, subcontractors or mechanics listed on
Exhibit "3.1(B)" attached hereto and made a part hereof as the date hereof;
provided, however, Landlord may remove any contractor, subcontractor or mechanic
from such list if Landlord has a reasonable basis for such removal on no less
than thirty (30) days of prior notice to Tenant, provided that Landlord may not
remove any contractor, subcontractor or mechanic from such list during the
period that such contractor, subcontractor or mechanic is performing Alterations
pursuant to Article 3 hereof."
 
(W)           The following is hereby added at the end of Section 3.1(C)(4) of
the Lease:
 
"Landlord and Tenant hereby acknowledge and agree that the internal staircase
between the 21st and 29th floors of the Building and the related fire doors are
Specialty Alterations that Landlord has the right to require Tenant to remove
upon the expiration or earlier termination of the Term."
 
(X)           Section 3.11 of the Lease is hereby deleted in its entirety and
the following clause is hereby substituted therefor:
 
"Section 3.11.  Landlord and Tenant acknowledge that for federal, state and
local income tax purposes that Tenant shall own and depreciate all Alterations
made by Tenant after the date hereof, whether or not paid for with any tenant
improvement allowance.  Landlord and Tenant shall not take positions for
federal, state and local income tax purposes that are inconsistent with this
Section 3.11.  For the avoidance of doubt, neither party shall be deemed to be
in violation of this provision to the extent such party took a position
inconsistent with the first sentence of this Section 3.11 prior to the date
hereof."
 
(Y)           The following is hereby added as new Section 3.13:
 
"Section 3.13.  If (x) any asbestos or asbestos-containing materials are located
in the Premises, and (y) applicable Requirements mandate that such asbestos or
asbestos-containing materials be abated in connection with any Alterations
proposed by Tenant, then Landlord, at Landlord's expense, shall promptly perform
such abatement, with reasonable diligence, in accordance with good construction
practice and in compliance with all applicable Requirements, except that
Landlord shall not be required to remove any asbestos or asbestos-containing
materials to the extent that such asbestos or asbestos-containing materials are
installed in the Premises by Tenant, or any other Person claiming by, through or
under Tenant."
 
(Z)           Section 7.13 of the Lease is hereby deleted in its entirety.
 
 
26

--------------------------------------------------------------------------------

 
 
(AA)           Section 9.2, Section 9.3 and Section 9.4 of the Lease are hereby
deleted in their entirety and the following is hereby substituted therefor:
 
"Section 9.2  Tenant shall obtain and keep in full force and effect (i) an "all
risk" insurance policy for the Tenant Restoration Items in an amount equal to
one hundred percent (100%) of the replacement value thereof (the insurance
policy described in this clause (i) being referred to herein as "Tenant's
Property Policy"), (ii) a policy of commercial general liability and property
damage insurance on an occurrence basis, with contractual liability coverage for
insured contracts covering premises/operations, products/completed operations
and personal/advertising injury (the policy described in this clause (ii) being
referred to herein as "Tenant's Liability Policy"), and (iii) an "all risk"
insurance policy for Tenant's Property in an amount equal to one hundred percent
(100%) of the replacement value thereof (the insurance policy described in this
clause (iii) being referred to herein as "Tenant's Personal Property
Policy").  The deductible under each of Tenant's Liability Policy, Tenant's
Property Policy and Tenant's Personal Property Policy shall not exceed the
Permitted Deductible Amount.  Landlord shall reasonably cooperate with Tenant
and its insurance company in the adjustment of any claims with the issuer of
Tenant's Property Policy for any damage to the Tenant Restoration
Items.  Tenant's Property Policy, Tenant's Personal Property Policy and Tenant's
Liability Policy shall provide that Tenant is named as the insured.  Landlord,
Landlord's managing agent, the Condominium Association (and the individual
members of the Board of Managers and any Subordinate Board of Managers), the
managing agent for the Condominium Association, and any Lessors and any
Mortgagees (whose names have been furnished to Tenant) shall be added as
additional insureds, as their respective interests may appear, with respect to
Tenant's Liability Policy.  Tenant shall cause a Mortgagee to be named as a
mortgagee under Tenant's Property Policy promptly after Landlord's request from
time to time, and provide Landlord with reasonable evidence that such Mortgagee
has been so named under Tenant's Property Policy.  Tenant's Liability Policy
shall provide primary coverage for the Persons required to be named as
additional insureds pursuant to this Section 9.2.  Any insurance or
self-insurance maintained by the additional insureds shall be excess and
non-contributory.  Tenant shall have the right to obtain Tenant's Property
Policy and Tenant's Personal Property Policy using the same insurance policy,
provided that such policy otherwise complies with the requirements set forth in
this Article 9.  Tenant's Liability Policy shall contain a provision that the
policy shall provide to Landlord, Landlord's managing agent, the Condominium
Association at least thirty (30) days of prior written notice of cancellation
has been given to Landlord and such other Persons, which notice shall contain
the policy number and the names of the insured and additional insureds, except
that such thirty (30) day period shall be reduced to ten (10) days in respect of
a cancellation that derives from Tenant's failure to pay the premium for such
policy when due.  Upon receipt by Tenant of any notice of cancellation or any
other notice from the issuer of Tenant's Liability Policy or Tenant's Property
Policy which may adversely affect the coverage of the insureds thereunder below
what is required herein, Tenant shall immediately deliver to Landlord a copy of
such notice.  The
 
 
 
27

--------------------------------------------------------------------------------

 
 
minimum amounts of liability under the Tenant's Liability Policy shall be a
limit with respect to each occurrence in an amount of [redacted] for bodily
injury (or death), personal/advertising injury and damage to property, which
amount, at Landlord's request, shall be increased from time to time (but not
more frequently than once in any particular period of three (3) years) to that
amount of insurance which is then being customarily required by prudent
landlords of office buildings that comply with the Building Standard.  All
insurance required to be carried by Tenant pursuant to the terms of this Lease
(other than Tenant's Personal Property Policy) shall be effected under valid and
enforceable policies issued by reputable and independent insurers permitted to
do business in the State of New York, and rated in Best's Insurance Guide, or
any successor thereto (or if there be none, an organization having a national
reputation) as having a general policyholder rating of "A" and a financial
rating of at least "X".  Tenant shall have the right to satisfy Tenant's
obligation to carry insurance as described in this Section 9.2 with blanket or
umbrella insurance policies.  Landlord shall have the right to require that the
issuer of Tenant's Property Policy pay any proceeds thereof to an independent
trustee or depository that is reasonably designated by a Mortgagee and that has
net assets of not less than [redacted] by giving notice thereof to Tenant (any
such trustee or depository designated by a Mortgagee being referred to herein as
the "Proceeds Depository"); provided, however, that Landlord shall not have the
right to require Tenant to deposit such proceeds with a Proceeds Depository
unless the Mortgagee constitutes an Institutional Lender that is not an
Affiliate of Landlord.  Tenant, in all cases, shall have the right to retain the
proceeds of Tenant's Personal Property Policy.  Tenant shall have the right to
name itself (or any other Person) as loss payee for purposes of Tenant's
Property Policy prior to the date that Landlord gives such notice to Tenant (in
which case any proceeds of Tenant's Property Policy that are collected by Tenant
or such other Person shall be held in trust and applied in accordance with the
terms hereof).  If Landlord gives such notice to Tenant, then Tenant shall cause
Tenant's Property Policy to name the Proceeds Depository as loss payee.  If (i)
Landlord gives such notice to Tenant, and (ii) this Lease terminates by reason
of the applicable fire or other casualty, then Landlord shall cause the Proceeds
Depository to disburse such proceeds as provided in Section 9.6(B) hereof.  If
(x) Landlord gives such notice to Tenant, and (y) this Lease does not terminate
by reason of the applicable fire or other casualty, then Landlord shall cause
the Proceeds Depository to disburse such proceeds to Tenant, from time to time
as Tenant's restoration work progresses, in accordance with customary and
reasonable procedures therefor as designated by the Mortgagee; provided,
however, that Landlord shall cause the Proceeds Depository to disburse such
proceeds to Tenant promptly after the Proceeds Depository's receipt thereof if
the aggregate amount of such proceeds arising out of a particular fire or other
casualty is less than [redacted].  Either party shall have the right to submit
to an Expedited Arbitration Proceeding any dispute between the parties regarding
the identity of the Proceeds Depository or the
 
 
28

--------------------------------------------------------------------------------

 
 
aforesaid procedures designated by the Proceeds Depository for the disbursement
of such proceeds.
 
Section 9.3   Landlord shall obtain and keep in full force and effect, and/or
cause the Condominium Association to obtain and keep in full force and effect,
(x) insurance against loss or damage by fire and other casualty to the Landlord
Restoration Items (other than foundations and footings), as may be insurable
under then available standard forms of "all risk" insurance policies, in an
amount equal to one hundred percent (100%) of the replacement value thereof
(with a deductible in an amount not to exceed the Permitted Deductible Amount),
and (y) insurance against rental loss deriving from a fire or other casualty
described in clause (x) above in an amount that is reasonably expected to cover
thirty-six (36) months of rental loss from the Premises (the insurance described
in clause (x) and clause (y) above being collectively referred to herein as
"Landlord's Property Policy").  Tenant shall reasonably cooperate with Landlord,
the Condominium Association, and their respective insurance companies in the
adjustment of any claims for any damage to the Landlord Restoration
Items.  Landlord shall obtain and keep in full force and effect during the Term
a valid and enforceable policy ("Landlord's Liability Policy") of commercial
general liability insurance on an occurrence basis, with contractual liability
coverage for insured contracts covering premises/operations, products/completed
operations and personal/advertising injury.  Landlord's Liability Policy and
Landlord's Property Policy shall be issued by reputable and independent insurers
permitted to do business in the State of New York, and rated in Best's Insurance
Guide, or any successor thereto (or if there be none, an organization having a
national reputation) as having a general policyholder rating of "A" and a
financial rating of at least "X".  The minimum amount of liability covered by
Landlord's Liability Policy shall be a limit with respect to each occurrence in
the amount of [redacted] for bodily injury (or death), personal/advertising
injury and damage to property, which minimum amount shall be subject to
reasonable and customary increases from time to time (but not more frequently
than once in any particular period of three (3) years) to that amount of
insurance which is then being carried by prudent landlords of office buildings
that comply with the Building Standard.  The deductible under Landlord's
Liability Policy shall not exceed the Permitted Deductible Amount.  Landlord
shall name Tenant and Affiliates of Tenant that occupy the Premises and of which
Tenant gives notice to Landlord as an additional insured on Landlord's Liability
Policy.  Landlord's Liability Policy shall contain a provision that the policy
shall provide to Tenant at least thirty (30) days of prior written notice of
cancellation has been given to Tenant, which notice shall contain the policy
number and the names of the insured and additional insureds, except that such
thirty (30) day period shall be reduced to ten (10) days in respect of a
cancellation that derives from Landlord's failure to pay the premium for such
policy when due.  Upon receipt by Landlord of any notice of cancellation or any
other notice from the issuers of Landlord's Property Policy or Landlord's
Liability Policy which may adversely affect the coverage of the insureds under
such policy of insurance below what is
 
 
 
29

--------------------------------------------------------------------------------

 
 
required herein, Landlord shall immediately deliver to Tenant a copy of such
notice.
 
Section 9.4   On or prior to the First Commencement Date, Tenant shall deliver
to Landlord appropriate certificates of insurance, including copies of
additional insured endorsements (blanket endorsements are acceptable) and
evidence of waivers of subrogation required pursuant to Section 10.3 hereof,
required to be carried by Tenant pursuant to this Article 9.  Evidence of each
renewal or replacement of a policy shall be delivered by Tenant to Landlord
prior to the expiration of such policy.  On or prior to the First Commencement
Date, Landlord shall deliver to Tenant appropriate certificates of insurance,
including evidence of waivers of subrogation required pursuant to Section 10.3
hereof, required to be carried by Landlord pursuant to this Article 9.  Evidence
of renewal or replacements of a policy shall be delivered by Landlord to Tenant
prior to the expiration of such policy."
 
(BB)           The definition of "Rent Per Square Foot" in Section 12.7(B)(2) of
the Lease is hereby modified by adding the following at the end thereof:
 
"(iv)           with respect to the Additional Space, the sum of (I) the
quotient obtained by dividing (A) the Fixed Rent due hereunder in respect of the
Additional Space at such time, by (B) the number of square feet of Rentable Area
comprising the Additional Space, and (II) the Escalation Rent Per Square Foot.
 
(v)           with respect to the Additional Option Space, the sum of (I) the
quotient obtained by dividing (A) the Fixed Rent due hereunder in respect of the
Additional Option Space at such time, by (B) the number of square feet of
Rentable Area comprising the Additional Option Space, and (II) the Escalation
Rent Per Square Foot."
 
(CC)           The definition of "Applicable Terms" in Section 12.11 of the
Lease is hereby modified by adding the phrase "or the Additional Option Space"
after the phrase "any Lower Option Space or any Upper Option Space" in clause
(iv) thereof.
 
(DD)           Clause (v) of Section 12.13 of the Lease is hereby modified by
adding the phrase "or for as long as a Bloomberg Party is Tenant hereunder, such
Permitted Person is owned, controlled or funded by the Bloomberg Foundation or
Michael Bloomberg" at the end of such clause.
 
(EE)           Section 13.1 of the Lease is hereby amended by adding the phrase
"or pursuant to Section 13.5 hereof" after the phrase "pursuant to Section 13.3
hereof."
 
(FF)           Landlord and Tenant acknowledge that Tenant is obtaining
electricity to the Additional Space by submeter as contemplated by clause (GG)
of this Section 11 in lieu of obtaining electricity directly from the utility
company serving the Building.  Accordingly, Section 13.2 and Section 13.3 of the
Lease are hereby amended by adding the phrase"(other than the Additional Space)"
after the words "the Premises" in each instance.
 
 
30

--------------------------------------------------------------------------------

 
 
(GG)           The following is hereby added as a new Section 13.5, Section 13.6
and Section 13.7 of the Lease:
 
"Section 13.5.
 
(A)           Subject to the terms of this Article 13, Landlord shall provide to
the Additional Space, for Tenant's use, one thousand eight hundred twenty-five
(1,825) amps at four hundred sixty (460) volts of electrical capacity (exclusive
of the electrical capacity that is required to operate the HVAC Systems and
Tenant's supplemental HVAC systems) (such electrical capacity being referred to
herein as the "Base Electrical Capacity").  Tenant, during the Term, shall use
electricity in the Additional Space only in such manner that complies with the
requirements of the utility company.  Tenant shall not permit the demand for
electricity in the Additional Space to exceed the Base Electrical
Capacity.  Tenant shall have the right to perform Alterations (in accordance
with Article 3 hereof) to allocate the Base Electrical Capacity within the
Additional Space as Tenant desires (with the understanding, however, that Tenant
shall not have the right to perform Alterations to unreasonably allocate the
Base Electrical Capacity from a portion of the Additional Space in respect of
which Tenant then has a reasonable expectation will constitute Recapture Space
or Subleasehold Assignment Space).  Tenant shall not use any electrical
equipment which, in Landlord's reasonable judgment, would result in Tenant's use
of electricity exceeding the Base Electrical Capacity (excluding any demand
relating to the HVAC Systems and Tenant's supplemental HVAC systems).  If (x) in
Landlord's reasonable judgment, Tenant's use of electricity exceeds the Base
Electrical Capacity, and (y) Landlord gives Tenant notice thereof, then Tenant,
within five (5) Business Days after Landlord gives such notice, shall either
(i) cease such use of such excess capacity, or (ii) request that Landlord make
available to Tenant additional electrical capacity (specifying the amount of
additional capacity that Tenant reasonably requires).
 
(B)           Landlord shall arrange with a utility company to provide
electricity for the Building.  Landlord shall consider utilizing efforts to
purchase electricity from providers of electricity generated by alternative,
"renewable" or "sustainable" sources.  Landlord shall not be liable to Tenant
for any failure or defect in the supply or character of electricity furnished to
the Building, except to the extent that such failure or defect results from the
negligence or willful misconduct of Landlord, its employees, agents or
contractors.  Landlord shall not be required to make any installations in the
Additional Space to distribute electricity within the Additional Space.  If
Landlord elects to solicit bids for electricity to the Building from energy
providers other than the utility company, then Tenant shall have the right to
require Landlord to solicit bids from any reliable energy providers suggested by
Tenant, it being understood that Landlord has no obligation whatsoever to award
the contract to the energy provider or energy providers suggested by
Tenant.  Landlord shall pass on to Tenant a proportionate share of any tax
savings on the electricity charges for the Building for which Landlord has
qualified based on the amounts incurred by Tenant in installing equipment or
taking other measures required to obtain such tax savings
 
 
 
31

--------------------------------------------------------------------------------

 
 
as compared to the total cost incurred by Landlord and the other tenants and
occupants of the Building to obtain such tax savings.  Landlord, at no cost to
Landlord, shall reasonably cooperate with Tenant in Tenant's efforts to obtain
rebates or discounts for electricity from the utility company or other reputable
provider by virtue of Tenant's installation in the Additional Space of
energy-saving fixtures or equipment.  Tenant shall receive (either by payment
from Landlord to Tenant or by virtue of a discernible credit shown on an invoice
or invoices received by Landlord from the utility company or other reputable
provider) any rebates or discounts granted by the utility company or other
reputable provider by virtue of Tenant's installation in the Additional Space of
any such energy-saving fixtures or equipment.  Tenant shall not be entitled to
any benefits or rebates granted to another tenant or occupant in the Building
solely by virtue of such tenant or occupant's installation of energy-saving
fixtures or equipment to the extent Tenant has not shared in the cost to install
such equipment.
 
Section 13.6.
 
(A)           Subject to the provisions of this Section 13.6, Landlord shall
measure Tenant's consumption of electricity in the Additional Space using
submeters that have heretofore been installed by Landlord, at Landlord's cost
and expense.  Landlord, at Landlord's cost and expense, shall maintain the
submeters in the Additional Space.  If, at any time during the Term, Tenant
performs Alterations that require modifications to the aforesaid submeter or
submeters that Landlord installs, or that require a supplemental submeter or
supplemental submeters, then Landlord shall perform such modification, or the
installation of such supplemental submeter or submeters, at Tenant's cost, as
part of the applicable Alteration.  Upon reasonable oral notice from Tenant from
time to time, Landlord shall grant Tenant access to the submeters for purposes
of Tenant's verifying Landlord's submeter readings.
 
(B)           Tenant shall pay to Landlord, as additional rent, with respect to
a particular period, an amount (the "Electricity Additional Rent") equal to one
hundred three percent (103%) of the charge imposed by the utility company or
other reputable provider for the Base Electrical Capacity (including, without
limitation, energy charges, demand charges, all applicable surcharges,
time-of-day charges, fuel adjustment charges, rate adjustment charges, taxes and
any other factors used by the utility company in computing its charges to
Landlord) actually utilized by Tenant with the understanding that the
Electricity Additional Rent shall be calculated based on meter readings.
 
(C)           Landlord shall give Tenant an invoice for the Electricity
Additional Rent on a monthly basis, which invoice shall have annexed thereto a
copy of the applicable invoice from the utility company or other reputable
provider and the calculation of the aggregate amount set forth on such
invoice.  Tenant shall pay the Electricity Additional Rent to Landlord on or
prior to the thirtieth (30th) day after the date that Landlord gives to Tenant
each such invoice.  
 
 
 
32

--------------------------------------------------------------------------------

 
 
Tenant shall not have the right to object to Landlord's calculation of the
Electricity Additional Rent unless Tenant gives Landlord notice of any such
objection on or prior to the sixtieth (60th) day after the date that Landlord
gives Tenant the applicable invoice for the Electricity Additional Rent.  If
Tenant gives Landlord a notice objecting to Landlord's calculation of the
Electricity Additional Rent, as aforesaid, then Tenant shall have the right to
review Landlord's submeter readings and Landlord's calculation of the
Electricity Additional Rent, at Landlord's offices or, at Landlord's option, at
the offices of Landlord's managing agent, in either case at reasonable times and
on reasonable advance notice to Landlord.  Either party shall have the right to
submit a dispute regarding the Electricity Additional Rent to an Expedited
Arbitration Proceeding.
 
(D)           Subject to the terms of this Section 13.6(D), Tenant, at any time
during the Term, shall have the right to make arrangements to obtain electricity
directly from the utility company or, at Tenant's option, from any other
reputable provider (including, without limitation, providers of electricity
generated by alternative, "renewable" or "sustainable" energy sources), by
giving notice thereof to Landlord.  If Tenant makes the election as described in
this Section 13.6(D), then (i) Tenant, at Tenant's cost, shall make arrangements
to obtain electricity directly from the utility company or such other provider,
as the case may be, (ii) Landlord, at Tenant's cost, shall perform all the work
necessary to relocate the corresponding base building electrical feeders for the
purpose of incorporating the electrical power for the bus duct providing power
to the Additional Space into the dedicated switch boards providing direct
electrical service to the Initial Premises, and Tenant shall pay Landlord all
costs incurred by Landlord in connection therewith, within thirty (30) days
after receipt of an invoice therefor from Landlord, with the understanding,
however, that (x) Landlord may elect not to perform such work if Landlord
reasonably determines that performing such work is not commercially feasible,
and (y) Landlord , at Tenant's cost, may employ contractors or labor at
so-called overtime or other premium pay rates if necessary to prevent the
performance of such work from interfering with or interrupting the operation and
maintenance of the Building or the use and occupancy of the Building by other
tenants in the Building, (iii) Tenant shall pay all actual costs that Landlord
incurs in connection with Landlord's doing the work necessary to supply
electrical power from the Building Systems to the Fitness Center and the
commercial property management office and the residential property management
office located on the twenty-ninth (29th) floor of the Building, within thirty
(30) days after receipt of an invoice therefor from Landlord, and (iv) from and
after the date on which such direct electricity service is provided to Tenant,
Tenant shall not be obligated to pay to Landlord the Electricity Additional Rent
as described in this Article 13.  Tenant shall make any installations that are
required to accomplish Tenant's obtaining electricity directly from the utility
company or such other provider in accordance with the provisions of Article 3
hereof (as if such installations constituted an Alteration hereunder), it being
agreed that Tenant shall have the right to use the electrical facilities that
then exist in the Building to obtain such direct electric service (without
Landlord having any liability or obligation to Tenant in connection
therewith).  Nothing contained in this
 
 
 
33

--------------------------------------------------------------------------------

 
 
Section 13.6(D) gives Tenant the right to use any portion of the Building
(except as otherwise set forth in this Lease).  Landlord, at no cost to
Landlord, shall reasonably cooperate with Tenant in connection with Tenant's
obtaining such direct service.
 
Section 13.7.
 
(A)           If Landlord is required by any Requirement to discontinue
furnishing electricity to the Additional Space as contemplated hereby, then this
Lease shall continue in full force and effect and shall be unaffected thereby,
except that from and after the effective date of any such Requirement, (x)
Landlord shall not be obligated to furnish electricity to the Additional Space,
and (y) Tenant shall not be obligated to pay to Landlord the charges for
electricity with respect to the Additional Space as described in this Article
13.
 
(B)           If Landlord discontinues furnishing electricity to the Additional
Space pursuant to a Requirement, then Tenant shall use Tenant's diligent efforts
to obtain electricity for the Additional Space directly from the utility company
or, at Tenant's option, any other reputable provider.  Tenant shall pay directly
to the utility company the cost of such electricity.  Tenant shall have the
right to use the electrical facilities that then exist in the Building to obtain
such direct electric service (without Landlord having any liability or
obligation to Tenant in connection therewith except to the extent of the
negligence or willful misconduct of Landlord, its employees, agents or
contractors).  Nothing contained in this Section 13.7(B) shall permit Tenant to
use electrical capacity in the Additional Space that exceeds the Base Electrical
Capacity (excluding any demand relating to the HVAC Systems).  Tenant, at
Tenant's expense, shall make any additional installations that are required for
Tenant to obtain electricity from the utility company.  Landlord shall
reasonably cooperate with Tenant in connection with Tenant's obtaining such
direct service.
 
(C)           Landlord shall not discontinue furnishing electricity to the
Additional Space as contemplated by this Section 13.7 (to the extent permitted
by applicable Requirements) until Tenant obtains electric service directly from
the utility company or such other provider."
 
(HH)           Section 16.1(B) of the Lease is hereby deleted in its entirety
and the following is hereby substituted therefor:
 
"(B)           (1)           if the entire Premises become abandoned for sixty
(60) days (it being understood that Tenant's mere vacating of the Premises shall
not constitute an Event of Default); or;
 
(2)           Tenant fails to provide the Letter of Credit within the time
period set forth in Section 43.1(A) hereof; or
 
(3)           (a) if Landlord presents the Letter of Credit for payment in
accordance with the terms hereof, (b) the issuer thereof fails to make payment
thereon in
 
 
34

--------------------------------------------------------------------------------

 
 
accordance with the terms thereof, and (c) either Tenant or such issuer fails to
make such payment to Landlord within five (5) days after the date that Landlord
gives Tenant notice of such failure of such issuer; or
 
(4)           An Event of Default as described in Section 43.2(E)."
 
(II)           Section 26.3(A) of the Lease is hereby deleted in its entirety
and the following clause is hereby substituted therefor:
 
"(A)           Subject to the terms of this Section 26.3, (i) Tenant (but not
Landlord) shall be eligible to institute a tax reduction or other proceedings to
reduce the Assessed Valuation for the Premises (other than the Additional Tower
Space) with respect to any Tax Year which occurs in its entirety during the
Tenant Protest Period, (ii) Tenant (but not Landlord) shall be eligible to
institute a tax reduction or other proceedings to reduce the Assessed Valuation
for the Additional Tower Space with respect to any Tax Year which occurs in its
entirety during the period commencing on July 1, 2016 and ending on the last day
of the Tenant Protest Period, (iii) Landlord (but not Tenant) shall be eligible
to institute such proceedings to reduce the Assessed Valuation for (x) the
Premises (other than the Additional Tower Space) with respect to any Tax Year
which occurs (in part or in its entirety) during the Joint Protest Period, (y)
the Additional Tower Space with respect to any Tax Year prior to and including
on the Tax Year commencing on July 1, 2015, and (z) the Additional Tower Space
with respect to any Tax Year which occurs (in part or in its entirety) during
the two (2) year period succeeding the Tenant Protest Period (or such shorter
period as may result if the Tenant Protest Period recommences following Tenant's
exercise of the Renewal Option), and (iv) Landlord (but not Tenant) shall be
eligible to institute such proceedings to reduce the Assessed Valuation for the
Premises with respect to any Tax Year which occurs in its entirety during the
Landlord Protest Period.  Landlord may institute and settle, without any notice
to or consent from Tenant, a tax protest or a tax certiorari proceeding for the
Additional Tower Space in respect of any Tax Year which occurs in its entirety
or in part prior to July 1, 2016, provided that Landlord may not settle any such
proceeding for the Tax Year commencing on July 1, 2015 without the prior consent
of Tenant, which consent may not unreasonably withheld, delayed or conditioned."
 
(JJ)           Section 26.4(C)(2) of the Lease is hereby amended by deleting
"ten percent (10%)" therein and substituting in lieu thereof "seven and one-half
percent (7.5%)".
 
(KK)           The following is hereby added at the end of Section 27.1 of the
Lease:
 
"Subject to the terms of the Lease, Landlord and Tenant hereby acknowledge that,
as of the date hereof, (x) Tenant has exclusive use of the passenger and freight
elevators servicing the Basic Premises as shown on the diagram attached hereto
and made a part hereof as Exhibit "27.1", and (y) such diagram also shows the
other passenger and freight elevators in the Building and lists the floors in
the Building (including the Additional Space) that such elevators service."
 
 
35

--------------------------------------------------------------------------------

 
 
(LL)           Section 27.2 of the Lease is hereby deleted in its entirety and
the following clause is hereby substituted therefor:
 
"Section 27.2.
 
(A)           Subject to Article 22 hereof, Landlord shall operate (or shall
cause the Condominium Association to operate) at all times the HVAC System that
Landlord is installing as part of the Work, as set forth in the Work Exhibit.
 
(B)           Subject to the terms of Section 27.5 hereof and this Section 27.2,
Landlord shall operate the HVAC Systems to provide HVAC at the perimeter of (x)
the portion of the Premises from (and including) the twenty-first (21st) floor
of the Building to (and including) the twenty-sixth (26th) floor of the
Building, and (y) the Storage Space (such space described in clauses (x) and (y)
is collectively referred to herein as the "HVAC Premises") that satisfies, at a
minimum, the specifications set forth on Exhibit "27.2" attached hereto and made
a part hereof.  Landlord shall not be required to make any installations in the
HVAC Premises to distribute HVAC within the HVAC Premises.  Landlord shall have
no liability to Tenant if Landlord cannot meet the HVAC specifications set forth
on Exhibit "27.2" attached hereto if such failure is caused by virtue of
Tenant's failure to keep closed the curtains, blinds, shades or screens that
Tenant installs on the windows of the HVAC Premises in accordance with the terms
hereof to the extent reasonably necessary to reduce the interference of direct
sunlight with the operation of the HVAC Systems.
 
(C)           Landlord shall operate the HVAC Systems serving the HVAC Premises
at all times.  Landlord shall also operate the base building fin tubed perimeter
heating system throughout the Premises, including the portion of the Premises
from the twenty-seventh (27th) floor of the Building to the twenty-ninth (29th)
floor of the Building.
 
(D)           Landlord and Tenant acknowledge that Tenant is obtaining HVAC for
the remaining portion of the Additional Space (i.e., the Additional Space other
than the HVAC Premises) from a supplemental HVAC system installed by Tenant
prior to the date hereof in addition to the base building fin tubed perimeter
heating system described in Section 27.2(B) hereof.  Tenant shall pay, as part
of Operating Expenses, all of the costs of the chilled water, electricity, or
any other utilities used in connection with such HVAC system and any of Tenant's
other supplemental HVAC systems serving any portion of the Premises and all
costs associated with maintaining, repairing, operating and managing all of
Tenant's supplemental HVAC systems, including without limitation, professional
fees and expenses (such as, for example, fees of engineers, architects, project
managers, and other similar consultants that provide services relating to the
maintenance repair, operation or management of Tenant's supplemental HVAC
systems)."
 
(MM)           Section 35.2 of the Lease is hereby amended by adding the
following at the end thereof:
 
 
36

--------------------------------------------------------------------------------

 
 
"In consideration of the covenants and agreements of Landlord contained
herein,  Tenant agrees to look solely to Landlord to enforce Landlord's
obligations hereunder and shall not seek any damages against the owners of the
other Condominium units that do not include any portion of the Premises
(including the owners of any new or re-constituted Condominium units following
Landlord's exercise of Landlord's right to consummate a Sublease Recapture or
Tenant's exercises the Renewal Option for the Partial Renewal Space as
contemplated by Section 7(E) of this Amendment) and each member, manager,
partner, shareholder, director, officer and principal, direct and indirect, of
such owners (such owners and such other parties, collectively, the "Condominium
Parties").  The liability of Landlord for Landlord's obligations under this
Lease shall be limited to Landlord's interest in the Condominium unit or units
owned by Landlord that include a portion of the Premises and the proceeds
thereof and Tenant shall not look to any other property or assets of Landlord or
the property or assets of any of the Condominium Parties in seeking either to
enforce Landlord's obligations under this Lease or to satisfy a judgment for
Landlord's failure to perform such obligations.  The Condominium Parties shall
be third-party beneficiaries of the terms of this Section 35.2."
 
(NN)           Section 38.2 of the Lease is hereby amended by adding the phrase
"(but taking into account that the terms of this Lease will govern Tenant's use
and occupancy of the Applicable Area)" after the phrase "The Fair Market Rent
shall be determined assuming that the Applicable Area is free and clear of all
leases and tenancies (including this Lease)".
 
(OO)           Section 40.3 of the Lease is hereby deleted in its entirety and
the following clause is hereby substituted therefor:
 
"Section 40.3.
 
 
(A)           Subject to the terms of this Section 40.3, Landlord shall not
permit any Competitor to use for the conduct of its business any portion of the
Entire Premises or any other space located on Lower Level 3 of the Building,
Lower Level 2 of the Building, Lower Level 1 of the Building, the ground floor
of the Building, or the second (2nd) floor of the Building (such other space
located on Lower Level 3 of the Building, Lower Level 2 of the Building, Lower
Level 1 of the Building, the ground floor of the Building, or the second (2nd)
floor of the Building being referred to herein as the “Retail Area”), except
that the portion of the Retail Area located in the Third Avenue Building may be
so used by any Competitor which is not a Primary Competitor, provided such use
is not for a television, radio or Internet studio.  Nothing contained in this
Section 40.3 shall require Landlord to prohibit a Person that is a Competitor
from using any portion of the Entire Premises or the Retail Area (a) unless such
Person constitutes a Competitor on the earlier of (x) the date that such Person
entered into occupancy of the applicable space, and (y) the date that such
Person entered into an agreement to occupy the applicable space, or (b) if such
Person occupies a portion of the Premises pursuant to a sublease by Tenant or an
assignment of Tenant's interest hereunder (it being understood that this
clause (b) does not limit
 
 
 
37

--------------------------------------------------------------------------------

 
 
Landlord's obligation not to permit any other Person that constitutes a
Competitor to use the Entire Premises or the Retail Area for the conduct of
business as provided in this Section 40.3).


(B)           Landlord shall not permit any Primary Competitor to use for the
conduct of business any portion of the Building (other than the Premises) that
was constructed by Landlord as part of the Work for commercial office purposes
(as reflected in the Schematic Drawings) (including, without limitation, any
Recapture Space or Subleasehold Assignment Space with respect to which Landlord
exercises Landlord's rights under Article 12 hereof); provided, however, that
(i) the restrictions of this Section 40.3 shall not apply if at any time, Tenant
subleases all or any portion of the Premises or assigns the tenant's interest
under this Lease in either case to a Primary Competitor (or otherwise permits a
Primary Competitor to use or occupy all or any portion of the Premises), and
(ii) nothing contained in this Section 40.3 shall require Landlord to prohibit a
Person that is a Primary Competitor from using any such portion of the Building
unless such Person constitutes a Primary Competitor on the earlier of (x) the
date that such Person entered into occupancy of the applicable space, and
(y) the date that such Person entered into an agreement to occupy the applicable
space.  Notwithstanding anything contained in this Article 40, the restrictions
of this Section 40.3(B) shall not apply at any time that this Lease does not
demise at least seven hundred thousand (700,000) square feet of Rentable Area."


(PP)           Section 40.6 of the Lease is hereby deleted in its entirety and
the following clause is hereby substituted therefor:
 
"Section 40.6.
 
(A)           Subject to the terms of this Section 40.6, Landlord shall not
name, or permit to be named, the Building for a Competitor.  Nothing contained
in this Section 40.6 shall prohibit the naming of the Building in a manner which
identifies a Person that is a Competitor unless such Person constitutes a
Competitor on the earlier of (a) the date on which the entire Building is so
named, and (b) the date on which Landlord (or the Condominium Association)
entered into an agreement to so name the entire Building.
 
(B)           Subject to the terms of this Section 40.6(B), Landlord shall not
name, or permit to be named, the Building without the prior consent of Tenant;
provided, however, that the provisions of this Section 40.6(B) shall not apply
if the Building is named at any time that Bloomberg Parties do not occupy at
least seven hundred thousand (700,000) square feet of Rentable Area that is
demised by this Lease for the conduct of business.
 
(C)           Nothing contained in this Section 40.6 shall prohibit the naming
of the Residential Units and the retail units of the Condominium."
 
 
38

--------------------------------------------------------------------------------

 
 
(QQ)           Section 40.7 of the Lease is hereby deleted in its entirety and
the following clause is hereby substituted therefor:
 
"Section 40.7.  Tenant shall have the right, from time to time, on no less than
ten (10) days of prior notice to Landlord, to remove any Person from the List of
Regular Competitors and insert thereon any other Person, provided that (i) the
Person that Tenant proposes to insert on the List of Regular Competitors
derives, in such Person's most recently ended fiscal year, more than fifty
percent (50%) of its revenues from a business or from businesses in either case
in competition with Tenant's Core Business, and (ii) the number of Persons on
the List of Regular Competitors shall in no event exceed five (5).  Tenant shall
have the right, not more than one time during any twenty-four (24) month period
(such limitation, the "Primary Competitor Substitution Limit"), on no less than
ten (10) days of prior notice to Landlord, to remove any Person from the List of
Primary Competitors and insert thereon any other Person, provided that (1) the
Person that Tenant proposes to insert on the List of Primary Competitors
derives, in such Person's most recently ended fiscal year, more than fifty
percent (50%) of its revenues from a business or from businesses in either in
competition with Tenant's Core Business, and (2) the number of Persons on the
List of Primary Competitors shall in no event exceed three (3).  Tenant shall
also have the right, from time to time (without being subject to the Primary
Competitor Substitution Limit and without triggering the commencement of the
twenty-four (24) month period with respect thereto) on no less than ten (10)
days of prior notice to Landlord, to remove any Person from the List of Primary
Competitors involved in a merger or consolidation or the sale of all or
substantially all of the assets of such Primary Competitor (each a "Corporate
Transaction") and insert thereon the Person that succeeds to the interest of
such Person on the List of Primary Competitors as a result of such Corporate
Transaction, provided such Person surviving such Corporate Transaction derives
in such Person's most recently ended fiscal year, more than fifty percent (50%)
of its revenues from a business or from businesses in either case in competition
with Tenant's Core Business.  Landlord may, from time to time, request that
Tenant update the List of Regular Competitors and the List of Primary
Competitors in accordance with this Section 40.7.  No later than ten (10) days
after Landlord makes such request, Tenant shall notify Landlord of  any Person
or Persons which Tenant elects to remove from the List of Regular Competitors
and the List of Primary Competitors and any Person or Persons which Tenant
proposes to place thereon.  For the nine (9) month period following the
expiration of such ten (10) day period, (x) Tenant shall not be entitled to
update the List of Regular Competitors, and (y) Tenant shall not be entitled to
update the List of Primary Competitors as contemplated by this Section 40.7
except to replace a Primary Competitor involved in a Corporate Transaction
pursuant to this Section 40.7.  Notwithstanding anything contained in this
Section 40.7, (x) Tenant shall not be permitted to update the List of Regular
Competitors at any time that the Minimum Square Footage Requirement is not
satisfied, and (y) Tenant shall not be permitted to update the List of Primary
Competitors at any time that Bloomberg Parties do not occupy at least seven
 
 
 
39

--------------------------------------------------------------------------------

 
 
hundred thousand (700,000) square feet of Rentable Area that is demised by this
Lease for the conduct of business."
 
(RR)           Section 40.8 of the Lease is hereby deleted in its entirety and
the following clause is hereby substituted therefor:
 
"Section 40.8.  Notwithstanding anything to the contrary contained in
Section 40.1 hereof, Section 40.2 hereof, Section 40.3(A) hereof and Section
40.4 hereof through Section 40.6 hereof, the provisions of Section 40.1 hereof,
Section 40.2 hereof, Section 40.3(A) hereof and Section 40.4 hereof through
Section 40.6 hereof shall become ineffective if (i) the Minimum Square Footage
Requirement is not satisfied, or (ii) at any time, Tenant subleases all or any
portion of the Premises or assigns the tenant's interest under this Lease in
either case to a Primary Competitor (or otherwise permits a Primary Competitor
to use or occupy all or any portion of the Premises).  If Tenant subleases all
or any portion of the Premises or assigns the tenant's interest under this Lease
in either case to a Competitor on the List of Regular Competitors (or otherwise
permits such Competitor to use or occupy all or any portion of the Premises),
then such Competitor shall no longer constitute a Competitor for purposes of
this Article 40.  Notwithstanding anything to the contrary contained in this
Article 40, Landlord and Tenant acknowledge and agree that (a) Tenant and 731
Retail One LLC ("731 Retail") entered into the Option Agreement, dated as of the
date hereof (the "Option Agreement"), and Tenant and 731 Commercial LLC
("Joinder Party") entered into the Joinder Agreement, dated as of the date
hereof (the "Joinder Agreement"), which agreement is attached to the Option
Agreement, (b) the terms of this Article 40 shall apply solely to the space
located in the Condominium unit or Condominium units owned by Landlord that
include the Premises, (c) Tenant shall look solely to 731 Retail under the
Option Agreement with respect to any obligations under this Article 40 that
apply to the space located in the Condominium unit owned by 731 Retail, except
that Tenant may also look to Landlord with respect to such obligations if (x)
more than fifty percent (50%) of the direct or indirect legal, beneficial and
economic interests of Landlord and 731 Retail are owned by the same Person or
Persons, and (y) the Person or Persons that have the power and authority to
control the management and affairs of Landlord are also the same Person or
Persons that have the power and authority to control the management and affairs
of 731 Retail, and (d) Tenant shall look solely to Joinder Party under the
Joinder Agreement with respect to any obligations under this Article 40 that
apply to the space located in the Condominium unit owned by Joinder Party,
except that Tenant may also look to Landlord with respect to such obligations if
(1) more than fifty percent (50%) of the direct or indirect legal, beneficial
and economic interests of Landlord and Joinder Party are owned by the same
Person or Persons, and (2) the Person or Persons that have the power and
authority to control the management and affairs of Landlord are also the same
Person or Persons that have the power and authority to control the management
and affairs of Joinder Party."
 
 
 
40

--------------------------------------------------------------------------------

 
 
(SS)           Section 40.13, Section 40.14 and Section 40.15 of the Lease are
hereby deleted in their entirety.
 
(TT)           Exhibit – Definition D of the Lease is hereby deleted and the
List of Regular Competitors listed on Exhibit – Definition D attached hereto and
made a part hereof is hereby substituted therefor.
 
(UU)           Exhibit – Definition E of the Lease is hereby deleted and the
List of Primary Competitors listed on Exhibit – Definition E attached hereto and
made a part hereof is hereby substituted therefor.
 
(VV)           Exhibit 7.10-A – Confidentiality Agreement is hereby deleted and
the Confidentiality Agreement attached hereto as Exhibit 7.10-A and made a part
hereof is hereby substituted therefor.
 
(WW)           Exhibit 7.10-B – [redacted] is hereby deleted and the [redacted]
attached hereto as Exhibit 7.10-B and made a part hereof is hereby substituted
therefor.
 
12.           Lobby Agreement.
 
Landlord and Tenant acknowledge and agree that (x) the Lobby Agreement (as
amended hereby) shall remain in effect and the obligations of the parties
contained therein shall survive the termination of the Citi Lease as of the Citi
Early Termination Date, and (y) the Lobby Agreement is hereby amended by adding
the phrase "(as defined in the Bloomberg Lease)" after the phrase "Expiration
Date".
 
13.           Window Cleaning.
 
Landlord acknowledges that Tenant has requested an increase in the frequency of
exterior window cleaning in the Premises but that Landlord has informed Tenant
that such increase is not feasible given the existing window cleaning equipment
serving the Building.  Landlord agrees that it will in good faith investigate
and consider alterations and improvements to the Building's window cleaning
program that will afford such an increase, and Tenant hereby agrees to engage in
discussions with Landlord regarding proposed alterations and improvements to
such program and reasonably cooperate in connection with such investigation;
provided, however, that failure to reach an agreement shall not constitute a
default by Landlord or Tenant hereunder.
 
14.           Mortgagee.
 
The effectiveness of this Amendment is expressly conditioned upon Landlord
having obtained (x) either an amendment to the existing Nondisturbance
Agreement, between the existing Mortgagee and Tenant, that adds the Additional
Space to the premises covered thereby or a new Nondisturbance Agreement, with
the existing Mortgagee covering the entire Premises (or a waiver from Tenant of
this condition), and (y) the consent of the existing Mortgagee to the terms of
this Amendment.  Landlord shall use commercially reasonable efforts to satisfy
such conditions as expeditiously as possible.  Tenant shall reasonably cooperate
with Landlord in connection therewith.
 
 
 
41

--------------------------------------------------------------------------------

 
 
15.           Memorandum.
 
The parties, simultaneously herewith, shall execute, acknowledge and deliver (x)
a memorandum hereof in the form of Exhibit "F" attached hereto and made a part
hereof, and (y) the Form NYC-RPT and Form TP-584 that are required in connection
therewith.  The parties shall submit such memorandum (and such forms) for
recording in the Register's Office promptly after the satisfaction of all of the
conditions described in Section 14 hereof.  Landlord shall pay the costs
associated with such recording of such memorandum and such forms.
 
16.           Broker.
 
Each party hereby represents and warrants to the other parties that such party
dealt with no broker in connection with the execution and delivery hereof other
than CBRE, Inc. (the "Broker") and BLP Realty Services, LLC ("BLP
Realty").  Tenant does hereby indemnify and hold Landlord harmless from and
against any and all loss, costs, damage or expense (including, without
limitation, reasonable attorneys' fees and disbursements) incurred by Landlord
by reason of any claim of or liability to any broker, finder or like agent who
shall claim to have dealt with Tenant in connection herewith (including BLP
Realty but excluding the Broker).  Landlord does hereby indemnify and hold
Tenant harmless from and against any and all loss, costs, damage or expense
(including, without limitation, reasonable attorneys' fees and disbursements)
incurred by Tenant by reason of any claim of or liability to any broker, finder
or like agent who shall claim to have dealt with Landlord in connection herewith
(including the Broker but excluding BLP Realty).  Landlord shall pay the Broker
any commission that is due with respect to this Amendment pursuant to the terms
of a separate agreement between Landlord and the Broker.  The provisions of this
Section 16 shall survive the expiration or termination of the Lease as amended
by this Amendment.
 
17.           Reaffirmation.
 
Subject to the terms of Section 2(B) of this Amendment, Landlord and Tenant
hereby acknowledge that the Lease, the Citi Lease, the Metrovest Lease and the
Lobby Agreement, as amended hereby, remain in full force and effect.
 
18.           Successors and Assigns.
 
The Lease, as modified by this Amendment, shall bind and inure to the benefit of
the parties and their successors and assigns.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
42

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have duly executed and delivered this
Second Amendment of Lease as of the day and year first above written.
 

 
731 OFFICE ONE LLC
         
By:
731 Office One Holding LLC, member
              By:
Alexander's, Inc., member
                 By:  Vornado Realty Trust, its managing agent  
 
   
By:
 /s/ David R. Greenbaum           Name: David R. Greenbaum            Title:
President - NY Division              

 
 

 
BLOOMBERG L.P.
         
By:
Bloomberg Inc., general partner
                 
 
 
By:
 /s/ Peter Smith         Name: Peter Smith         Title: Director of Global
Real Estate                      

 
 
 
 
43

--------------------------------------------------------------------------------

 
 
Exhibit "A"
 
Additional Tower Space
 
[see attached]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


[x16042818281000.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
[x16042818281001.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[x16042818281002.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[x16042818281003.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[x16042818281004.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[x16042818281005.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[x16042818281006.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[x16042818281007.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[x16042818281008.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit "B"
 
Storage Space
 
[see attached]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[x16042818281009.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "C-1"
 
Fixed Rent for the Additional Tower Space
 



 
                                                                         Fixed
Rent / RSF
Fixed Rent / Annum
Fixed Rent / Month
1st Rental Period
                    191,789
   
12/15/15 – 12/14/19
$83.00
$15,918,487.00
$1,326,540.58
       
2nd Rental Period
     
12/15/19 - 12/14/23
$92.13
$17,669,520.57
$1,472,460.05
       
3rd Rental Period
     
12/15/23 - 12/14/27
$102.26
$19,612,343.14
$1,634,361.93
       
4th Rental Period
     
12/15/27 - 02/08/29
$113.51
$21,769,969.39
$1,814,164.12

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "C-2"

 
Fixed Rent for the Storage Space
 



 
 Fixed Rent / RSF
Fixed Rent / Annum
Fixed Rent / Month
1st Rental Period
                             525
   
12/15/15 – 12/14/19
$40.00
$21,000.00
$1,750.00
       
2nd Rental Period
     
12/15/19 - 12/14/23
$44.40
$23,310.00
$1,942.50
       
3rd Rental Period
     
12/15/23 - 12/14/27
$49.28
$25,872.00
$2,156.00
       
4th Rental Period
     
12/15/27 - 02/08/29
$54.70
$28,717.50
$2,393.13

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "D-1"

 
Base Rental Amount for the Additional Tower Space
 

 
Fixed Rent / RSF
Fixed Rent / Annum
Fixed Rent / Month
1st Renewal Period
     
02/09/29 - 12/14/31
$113.51
$21,769,969.39
$1,814,164.12
       
2nd Renewal Period
     
12/15/31 - 12/14/35
$126.00
$24,165,414.00
$2,013,784.50
       
3rd Renewal Period
     
12/15/35 - 02/08/39
$139.86
$26,823,609.54
$2,235,300.80

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "D-2"

 
Base Rental Amount for the Storage Space
 

 
Fixed Rent / RSF
Fixed Rent / Annum
Fixed Rent / Month
1st Renewal Period
     
02/09/29 - 12/14/31
$54.70
$28,717.50
$2,393.13
       
2nd Renewal Period
     
12/15/31 - 12/14/35
$60.72
$31,878.00
$2,656.50
       
3rd Renewal Period
     
12/15/35 - 02/08/39
$67.40
$35,385.00
$2.948.75



 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "E"

 
Additional Option Space
 
[see attached]




 
 
 
 

--------------------------------------------------------------------------------

 

[x16042818281010.jpg]




 
 

--------------------------------------------------------------------------------

 


Exhibit "F"


Memorandum


MEMORANDUM OF AMENDMENT OF LEASE




731 OFFICE ONE LLC,


Landlord,
 
-and-
 
BLOOMBERG L.P.,
 
Tenant.
 








Dated as of January 12, 2016
 




 
Street
Address: 
 
731 Lexington Avenue,
New York, New York

County: 
New York

Section: 
5

Block: 
1313

Lots: 
1002 & 1003







Record and Return to:


WILLKIE FARR & GALLAGHER LLP
787 Seventh Avenue
New York, New York 10019
Attention:  Thomas J. Henry, Esq.


 
 
 

--------------------------------------------------------------------------------

 
 
Memorandum of Amendment of Lease
Pursuant to Section 291-cc of
The New York Real Property Law
 
Reference to the Original Lease:
 
The Second Amendment of Lease described herein (the “Second Amendment”) amends
the Agreement of Lease, dated as of April 30, 2001, between Seven Thirty One
Limited Partnership, Landlord’s predecessor-in-interest, as landlord, and
Tenant, as tenant (the “Original Lease”), as amended by a First Amendment of
Lease, dated April 19, 2002, between Seven Thirty One Limited Partnership and
Tenant (the “First Amendment”), and various letter agreements (the “Original
Lease”; the Original Lease, as so amended, the “Lease”).  A Memorandum of Lease
for the Original Lease was recorded on May 14, 2001 in the Office of the
Register of The City of New York (New York County) in Reel 3287, page 1622.  A
Memorandum of Amendment of Lease for the First Amendment was recorded on May 29,
2002 in the Office of the Register of The City of New York (New York County) in
Reel 3527, page 269.
     
Date of Execution of the Second Amendment:
 
As of January 12, 2016
     
Name and Address of Landlord:
 
731 OFFICE ONE LLC
c/o Alexander’s Inc.
888 Seventh Avenue
New York, New York 10019
Attn.:  Executive Vice President - Finance and Administration and Chief
Financial Officer
     
Name and Address of Tenant:
 
BLOOMBERG L.P.
731 Lexington Avenue
New York, New York 10022
Attn: Peter M. Smith, Director of Global Real Estate
     
Nature of the Second Amendment:
 
The Second Amendment, among other matters, adds to the premises demised by the
Lease the entire twenty-first (21st), twenty-second (22nd), twenty-third (23rd),
twenty-fourth (24th), twenty-fifth (25th), twenty-sixth (26th), twenty-seventh
(27th) and twenty-eighth (28th) floors of the Lexington Avenue Building and a
portion of the twenty-ninth (29th) floor of the Lexington Avenue Building and a
portion of Lower Level 3 of the Building.
 
The Fixed Expiration Date for the premises demised by the

 
 
 
 

--------------------------------------------------------------------------------

 
 

    Lease is February 8, 2029. Tenant’s renewal rights as set forth in the
Original Lease, as amended by the First Amendment and the Second Amendment,
remain in effect.      
Description of the Premises demised by the Original Lease, as amended by the
First Amendment and the Second Amendment:
 
The entire third (3rd), fourth (4th), fifth (5th), sixth (6th), seventh (7th),
eighth (8th), ninth (9th), tenth (10th), thirteenth (13th), fourteenth (14th),
fifteenth (15th), sixteenth (16th), seventeenth (17th), eighteenth (18th), and
nineteenth (19th), twentieth (20th), twenty-first (21st), twenty-second (22nd),
twenty-third (23rd), twenty-fourth (24th), twenty-fifth (25th), twenty-sixth
(26th), twenty-seventh (27th) and twenty-eighth (28th) floors of the Lexington
Avenue Building; the entire third (3rd), fourth (4th), fifth (5th), sixth (6th),
and seventh (7th) floors of the Third Avenue Building; the entire Bridge
Building; a portion of the twenty-ninth (29th) floor of the Lexington Avenue
Building and portions of Lower Level 2 and Lower Level 3 of the Building.  The
Premises are in Office Unit 1 and Office Unit 2 of Beacon Court Condominium
located at 731 Lexington Avenue, New York, New York, which are more particularly
described on Schedule “A” attached hereto.
     
Option Space:
 
As more particularly set forth in the Second Amendment, Landlord is prohibited
from leasing certain space on the twenty-ninth (29th) floor of the Lexington
Avenue Building without first offering such space to Tenant on the terms set
forth in the Second Amendment.
     
Memorandum of Amendment of Lease:
 
 
This instrument, executed in connection with the Second Amendment, is intended
to be and is entered into as a memorandum thereof solely for the purpose of
recordation and the giving of notice of the tenancy created by the Lease and of
the rights and obligations of Landlord and Tenant thereunder and shall not, in
any event, be construed to change, vary, modify or interpret the Lease or any of
the terms, covenants or conditions thereof, or any part thereof, which are set
forth, described or summarized herein and reference is hereby made to the Lease
for any and all purposes. All capitalized terms used in this Memorandum of
Amendment of Lease shall have, unless otherwise defined herein, the meanings
ascribed to them in the Second Amendment.



 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have respectively executed and delivered
this Memorandum of Amendment of Lease as of the date first above written.
 

 
731 OFFICE ONE LLC
         
By:
731 Office One Holding LLC, member
              By:
Alexander's, Inc., member
                     
 
   
By:
              Name:               Title:                

 
 

 
BLOOMBERG L.P.
         
By:
Bloomberg Inc., general partner
                 
 
 
By:
            Name:             Title:                        

 
 
 
3

--------------------------------------------------------------------------------

 
 
STATE OF 
)

 
)          ss:

COUNTY OF
)

 
On the _____ day of December, 2015, before me, the undersigned, a Notary Public
in and for said State, personally appeared _________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and who acknowledged to me
that such individual executed such instrument in such individual’s capacity, and
that by such individual’s signature on such instrument, such individual, or the
person upon behalf of which such individual acted, executed the instrument.
 

        Notary Public  

 
 
STATE OF
)

 
) ss:

COUNTY OF
)

 
On the ____ day of December, 2015, before me, the undersigned, a Notary Public
in and for said State, personally appeared __________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and who acknowledged to me
that such individual executed such instrument in such individual’s capacity, and
that by such individual’s signature on such instrument, such individual, or the
person upon behalf of which such individual acted, executed the instrument.
 

        Notary Public  


 
 
 
 
4

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
 
LEGAL DESCRIPTION
 
(Office Unit 1)


The Condominium Unit (the “Unit”) in the premises known as Beacon Court
Condominium and by the street number 151 East 58th Street, Borough of Manhattan,
City, County and State of New York, said Unit being designated and described as
“Office Unit 1” in the declaration (the “Declaration”) establishing a plan for
condominium ownership of said premises under Article 9-B of the Real Property
Law of the State of New York (the “Condominium Act”), dated December 4, 2003,
and recorded in the New York County Office of the Register of The City of New
York (the “City Register’s Office”) on February 3, 2004, in CRFN No.
2004000064392, as amended by the Amended and Restated Declaration, dated
February 8, 2005 and recorded in the City Register’s Office on March 9, 2005 in
CRFN No. 2005000139245, and also designated as Tax Lot 1002 in Block 1313 of
Section 5 of the Borough of Manhattan on the Tax Map of the Real Property
Assessment Department of the City of New York and on the Floor Plans of said
building, certified by Peter Claman, Registered Architect, on January 29, 2004,
and filed in the Real Property Assessment Department of the City of New York on
January 30, 2004 as Condominium Plan No. 1350 also filed in the City Register’s
Office on February 3, 2004 in CRFN No. 2004000064393. All capitalized terms
herein which are not separately defined herein will have the meanings given to
those terms in the Declaration or in the by-laws of Beacon Court Condominium
(said by-laws, as the same may be amended from time to time, are hereinafter
referred to as the “By-Laws”).


TOGETHER with an undivided 49.0559% percentage interest in the General Common
Elements (as such term is defined in the Declaration);


TOGETHER with the appurtenances and all the estate and rights in and to the
Unit;


TOGETHER with, and subject to, the rights, obligations, easements, restrictions
and other provisions set forth in the Declaration and the By-Laws, all of which
constitute covenants running with the Land and will bind any person having at
any time any interest or estate in (any of) the Unit, as though recited and
stipulated at length herein;


The premises within which the Unit is located is more particularly described as:


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:


BEGINNING at the corner formed by the intersection of the southerly side of East
59th Street and the westerly side of Third Avenue;


RUNNING THENCE southerly along the westerly side of Third Avenue, 200’-10” to
the northerly side of East 58th Street;
 
 
 
 

--------------------------------------------------------------------------------

 
 
THENCE westerly along the northerly side of East 58th Street, 420’ to the
easterly side of Lexington Avenue;


THENCE northerly along the easterly side of Lexington Avenue, 200’-10” to the
southerly side of East 59th Street;


THENCE easterly along the southerly side of East 59th Street, 420’ to the point
or place of BEGINNING.


TOGETHER with the benefits and SUBJECT to the burdens of the easements set forth
in the deed made by Seven Thirty One Limited Partnership to 59th Street
Corporation, dated as of 8/1/2001 and recorded 8/8/2001 in Reel 3339 Page 1100.










 
 

--------------------------------------------------------------------------------

 
 
(Office Unit 2)


The Condominium Unit (the “Unit”) in the premises known as Beacon Court
Condominium and by the street number 151 East 58th Street, Borough of Manhattan,
City, County and State of New York, said Unit being designated and described as
“Office Unit 2” in the declaration (the “Declaration”) establishing a plan for
condominium ownership of said premises under Article 9-B of the Real Property
Law of the State of New York (the “Condominium Act”), dated December 4, 2003,
and recorded in the New York County Office of the Register of The City of New
York (the “City Register’s Office”) on February 3, 2004, in CRFN No.
2004000064392, as amended by the Amended and Restated Declaration, dated
February 8, 2005 and recorded in the City Register’s Office on March 9, 2005 in
CRFN No.  2005000139245, and also designated as Tax Lot 1003 in Block 1313 of
Section 5 of the Borough of Manhattan on the Tax Map of the Real Property
Assessment Department of the City of New York and on the Floor Plans of said
building, certified by Peter Claman, Registered Architect, on January 29, 2004,
and filed in the Real Property Assessment Department of the City of New York on
January 30, 2004 as Condominium Plan No. 1350 also filed in the City Register’s
Office on February 3, 2004 in CRFN No. 2004000064393. All capitalized terms
herein which are not separately defined herein will have the meanings given to
those terms in the Declaration or in the by-laws of Beacon Court Condominium
(said by-laws, as the same may be amended from time to time, are hereinafter
referred to as the “By-Laws”).


TOGETHER with an undivided 14.0095% percentage interest in the General Common
Elements (as such term is defined in the Declaration);


TOGETHER with the appurtenances and all the estate and rights in and to the
Unit;


TOGETHER with, and subject to, the rights, obligations, easements, restrictions
and other provisions set forth in the Declaration and the By-Laws, all of which
constitute covenants running with the Land and will bind any person having at
any time any interest or estate in (any of) the Unit, as though recited and
stipulated at length herein;


The premises within which the Unit is located is more particularly described as:


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:


BEGINNING at the corner formed by the intersection of the southerly side of East
59th Street and the westerly side of Third Avenue;


RUNNING THENCE southerly along the westerly side of Third Avenue, 200’-10” to
the northerly side of East 58th Street;


THENCE westerly along the northerly side of East 58th Street, 420’ to the
easterly side of Lexington Avenue;
 
 
 

--------------------------------------------------------------------------------

 
 
THENCE northerly along the easterly side of Lexington Avenue, 200’-10” to the
southerly side of East 59th Street;


THENCE easterly along the southerly side of East 59th Street, 420’ to the point
or place of BEGINNING.


TOGETHER with the benefits and SUBJECT to the burdens of the easements set forth
in the deed made by Seven Thirty One Limited Partnership to 59th Street
Corporation, dated as of 8/1/2001 and recorded 8/8/2001 in Reel 3339 Page 1100.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "2.3"
 
Building Lobby
 
[see attached]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[x16042818281011.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "2.9"

 
Risers
 
[see attached]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[x16042818281012.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "3.1(B)"

 
Approved Contractors, Subcontractors and Mechanics
 
[see attached]
 
[five pages redacted]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Exhibit 7.10

 
Financial Disclosure Provisions
 


[sections 1-3, nine pages, redacted]


 
 

--------------------------------------------------------------------------------

 


4           Remedies.


4.1           Landlord acknowledges any use or disclosure of Tenant’s
Confidential Financial Information in violation of this Exhibit 7.10 shall cause
irreparable harm to Tenant and that the damages caused to Tenant by reason of
such violation are difficult, if not impossible, to ascertain, and that the
foregoing amount is a reasonable estimate as of the date hereof of the damages
which Tenant would incur by reason of Landlord’s violation of this Exhibit 7.10
and is not a penalty.  As a consequence, Landlord agrees that if Landlord fails
to abide by the terms of this Exhibit 7.10 or the Confidentiality Agreement
entered into between Landlord and Tenant, Tenant shall (i) be entitled to
specific performance, including the immediate issuance of a temporary
restraining order or preliminary injunction enforcing the terms of this Exhibit
7.10 or such Confidentiality Agreement, and/or (ii) be entitled to all other
rights and remedies under the Lease, such Confidentiality Agreement or otherwise
at law or in equity.  For the avoidance of doubt, Landlord and Tenant
acknowledge that this Section 4.1 shall not apply to violation by a third-party
(i.e. other than Landlord) under the terms of a Confidentiality Agreement or
otherwise, which violation shall be governed by the terms and conditions of such
Confidentiality Agreement with such third-party.


4.2           Either Landlord or Tenant shall have the right to submit to an
Expedited Arbitration Proceeding any dispute between the parties arising under
this Exhibit 7.10.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 7.10-A


Form of Confidentiality Agreement


[see the following pages]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[four pages redacted]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 7.10-B


[two pages redacted]





 
 
 

--------------------------------------------------------------------------------

 


Exhibit 7.10-D


[redacted]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 7.10-E


[redacted]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "27.1"


Building Elevators


[see attached]
 


 
 

--------------------------------------------------------------------------------

 
 
[x16042818281013.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "27.2"

 
HVAC Specifications
 
Six (6) central air-handling systems located in the 30th floor mechanical
equipment room service the 21st through 26th floors.  Each system has a capacity
of 21,200 cfrn.  The systems provide a minimum of 48 degrees F Dry Bulb and a
maximum of 54 degrees F Dry Bulb to the HVAC Premises.  The systems are variable
air volume and are comprised of 85% efficient filters, heating coils, cooling
coil, fans (supply and return) and variable speed drives.  The systems employ an
airside economizer and are capable of supplying 100% outside air to reduce
energy consumption and improve indoor air quality.  The return air fans also
serve as smoke exhaust fans.
 
Conditioned air and return air are provided to two (2) locations on the floor
through vertical duct shafts.  The duct shafts are terminated at the core wall
with fire/smoke dampers for connection to by tenant for fit-out of the office
space.  The HVAC Premises is provided with 1 CFM of conditioned air per USF.
 
Perimeter Zone Heating shall be accomplished with the use of perimeter sill
mounted units.
 
The energy source will be the Building heating plant.  Each terminal device has
a self-contained control valve.  The hot water supply temperature will be a
maximum of 200 degrees F at-peak design and shall be reset to accommodate actual
heating requirements.
 
Bloomberg is responsible for any costs to increase CFM capacity due
to significant changes made by Tenant to the HVAC system servicing floors 21 -
26.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "43.1"

 
Form of Letter of Credit
 
[All blanks must be completed with terms consistent with Article 43 of the
Lease]






 

TO:
731 Office One LLC, and its successors and assigns (“Beneficiary”)
c/o Vornado Office Management LLC
888 Seventh Avenue
New York, New York 10019
Attn.: President - New York Division
    SUBJECT: Our Irrevocable Standby Letter of Credit No. _____________    
DATE: ___________________ EXPIRY DATE:_________________, subject to renewal as
provided herein below

 
 
We hereby authorize you to draw on [redacted], New York Agency for account of
Bloomberg L.P. (the “Customer”) the sum of     Two Hundred Million and No/100
United States Dollars (U.S. $200,000,000.00)1 available by your drafts at sight
in the form attached hereto as Exhibit A.




This Credit is issued in connection with that certain Agreement of Lease, dated
as of April 30, 2001 (as amended, the “Lease”), signed between yourselves and
the Customer, covering the lease of certain real property.


Partial drawings are permitted.  If your demand represents a partial draw, upon
your presentation of this original Letter of Credit, we will endorse it and
return it to you for any future draws.


Multiple drawings are permitted.


Drafts drawn hereunder must bear the clause “Drawn under Irrevocable Standby
Letter of Credit No. __________ issued by the [redacted] dated __________”.




This Letter of Credit shall remain in effect up to and including  (Insert Expiry
Date)  at our office after which date this Letter of Credit shall become null
and void.



--------------------------------------------------------------------------------

1 Tenant may deliver one or more Letters of Credit that comply with Article 43
of the Lease in amounts that equal $200,000,000.00 in the aggregate.
 
 
 

--------------------------------------------------------------------------------

 
 
It is a condition of this Letter of Credit that it shall be automatically
extended without amendment for additional periods of one year from the present
and any future expiration date hereof unless at least sixty (60) days prior to
any such expiration date we shall have notified you in writing, by overnight
courier (with the copy to Beneficiary, c/o Vornado Realty Trust, 888 Seventh
Avenue, New York, New York 10019, Attn.:  Chief Financial Officer), that we
elect not to renew this Letter of Credit for such additional period.  Such
notice shall be effective upon receipt.  Beneficiary may notify us of any change
in Beneficiary’s address or addresses for the receipt of such notice at the
following address: [redacted], with notice effective upon receipt. If the
expiration or any extended expiration date is a day on which we are not open for
business, then the expiration or extended expiration shall be the next day on
which we are open for business.


References to the Lease are for identification purposes only and do not form an
integral part of this Letter of Credit. This Letter of Credit sets forth in full
the terms of our undertaking, and such undertaking shall not in any way be
amended, reduced or amplified by reference to the Lease.


This Letter of Credit is transferable in its entirety (but not in part) and may
be successively transferred to a successor transferee. Transfer of this Letter
of Credit to any transferee shall be effected by presentation to us of this
Letter of Credit accompanied by a certificate in the form attached hereto as
Exhibit B.  This Letter of Credit may not be transferred to any person with
which United States persons are prohibited from doing business under United
States Foreign Assets Control Regulations or other applicable United States laws
and regulations. Transfer charges are for the Customer’s account.




We hereby engage with you that drafts drawn in conformity with the terms of this
Letter of Credit will be duly honoured if presented for payment at [redacted] on
or before 5 p.m. on the expiration date or any extended expiration date of this
Letter of Credit. In each case where we have received a draft as described above
prior to time specified above, we will make payment by 5 p.m. on the following
Business Day.  As used herein, “Business Day” means any day other than (i) a
Saturday or Sunday, or (ii) a legal holiday on which banking institutions in the
State of New York are closed.  We will make such payment by wire transfer of
immediately available funds to the account specified by you.


This Letter of Credit may not be amended without Beneficiary’s written consent.


Except so far as otherwise expressly stated this Letter of Credit is subject to
the Uniform Customs and Practice for Documentary Credits 2007 Revision
International Chamber of Commerce Paris, France  Publication No. 600 (the
“UCP”), and as to matters not governed by the UCP, governed by and construed in
accordance with, the laws of the State of New York and applicable U.S. federal
law.
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SIGHT DRAFT
 




Amount: $________________________




Date: _______________, 20__




At sight, pay to (INSERT NAME), the sum of _______________________________ U.S.
Dollars.




Drawn under Irrevocable Standby Letter of Credit No. _______________________
issued by [redacted] dated ____________________________, 20__.


To:           [redacted]
 
 

  (INSERT BENEFICIARY’S NAME)             By       Name:     Title:     Date:  
       

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
LETTER OF FULL TRANSFER
 


 

  ________________, 20___

 
[redacted]


Gentlemen:


RE:           Credit No.________________ Issued By__________________________


________________________________________________________






For value received, the undersigned beneficiary hereby irrevocably transfers to:


_______________________________________________________________
  (Name of Transferee)


________________________________________________________________
                                                  (Address)


all rights of the undersigned beneficiary to draw under the above Letter of
Credit in its entirety.


By this transfer, all rights of the undersigned beneficiary in such Letter of
Credit are transferred
to the transferee and the transferee shall have the sole rights as beneficiary
thereof, including sole rights relating to any amendments whether increases or
extensions or other amendments and whether now existing or hereafter made. All
amendments are to be advised direct to the transferee without necessity of any
consent of or notice to the undersigned beneficiary.


As provided for in such Letter of Credit, all transfer commission or other
charges are solely for the account of the Customer (as defined therein).


The original of such Letter of Credit is returned herewith, and we ask you to
endorse the transfer on the reverse thereof, and forward it direct to the
transferee with your customary notice of transfer.








SIGNATURE AUTHENTICATED
The signatory/ies of this concern
is/are authorized to withdraw
corporate funds.
 
 
Yours very truly,
 
 
       Signature of Beneficiary   (BANK)                       (Authorized
Signature)      

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit – Definition D


List of Regular Competitors


[redacted]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit – Definition E

 
List of Primary Competitors
 


 
[redacted]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 1


Citibank Amendment and Assignment Documents


 
1.
Letter Agreement, dated February 7, 2005, among 731 Office One LLC, Bloomberg
L.P. and Citibank, N.A.

 
 
2.
Letter Agreement, dated February 7, 2005, between 731 Office One LLC and
Citibank, N.A.

 
 
3.
Letter Agreement, dated February 7, 2005, between 150 East 58th Street LLC and
Citibank, N.A.

 
 
4.
Assignment and Assumption Agreement, dated as of January 21, 2009, between
Citibank, N.A., as assignor, and Citicorp North America, Inc., as assignee

 
 
5.
Assignment and Assumption and Consent Agreement, dated as of March 25, 2009,
among 731 Office One LLC, as landlord, Citicorp North America Inc., as assignor,
and Bloomberg L.P., as assignee

 
 
6.
Letter Agreement, dated December 20, 2011, between 731 Office One LLC and
Bloomberg L.P.

 
 
 
 



--------------------------------------------------------------------------------